4
i

74a

Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 1 of 66

 

 

 

 

 

[LES
CE0Y Ze
‘S/o
ATE FILED: Sine 3; 2020 12733 Pit

DISTRICT COURT, DOUGLAS COUNTY, STATE OF FILING ID: 97756726A6BEE
COLORADO CASE NUMBER: 2020CV30425
Court Address:
4000 Justice Way
Castle Rock, CO 80109
Plaintiff:
BOULDER REAL ESTATE COMPANY, LLC, a Colorado
limited liability company
v.
Defendant:

RESS FIRM 7a Delaware corporation A COURT USE ONLY A
Attorneys for Plaintiff: Case No.: 2020CV030425
Attorney: Alan D. Sweetbaum, #13491 Division/Ctrm: 5
Name: Sweetbaum Sands Anderson PC
Address: 1125 17th Street, Suite 2100

Denver, Colorado 80202
Phone No.: (303) 296-3377
Fax No.: (303) 296-7343
E-mail: asweetbaum@sweetbaumsands.com
SUMMONS IN FORCIBLE ENTRY AND UNLAWFUL DETAINER

 

 

 

THE PEOPLE OF THE STATE OF COLORADO, TO THE ABOVE-NAMED
DEFENDANT:

You are hereby commanded to contact the Douglas County District Court by telephone at
720-437-6180, Meeting No. 75578# on Friday, June 12, 2020 at 9:00 a.m. to answer the
Complaint of the Plaintiff attached hereto, that you, the Defendant, are unlawfully in possession
of the property described in the Complaint.

If you fail to file with the Court, at or before the time for appearance specified in the
Summons, an answer to the Complaint setting forth the grounds upon which you base your claim
for possession and denying or admitting all of the material allegations of the Complaint,
judgment by default may be taken against you for the possession of the property described in the
Complaint, for the rent, if any, due or to become due, for the present and future damages and
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 2 of 66

costs, and for any other relief to which the Plaintiff is entitled. If you are claiming that the
landlord’s failure to repair the residential premises is a defense to the landlord’s allegation of
nonpayment of rent, the court will require you to pay into the registry of the court, at the time of
filing your answer, the rent due less any expenses you have incurred based upon the landlord’s
failure to repair the residential premises.

Dated this 3 day of June, 2020.
Respectfully submitted,
SWEETBAUM SANDS ANDERSON PC

. By:_S/Alan D. Sweetbaum
Alan D. Sweetbaum
Attorneys for Plaintiff

This Summons Is Issued Pursuant To C.R.C.P. 4, As Amended, And Section 13-40-111,
C.R.S. A Copy Of The Complaint Must Be Served With This Summons.

2 of 2
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 3 of 66

 

DISTRICT COURT, DOUGLAS COUNTY, STATEOF [pining im econ |
COLORADO CASE NUMBER: 2020CV30425
Court Address:

4000 Justice Way
Castle Rock, CO 80109

 

Plaintiff:

BOULDER REAL ESTATE COMPANY, LLC, a Colorado

 

limited liability company
v.
Defendant:
MATTRESS FIRM, INC., a Delaware corporation A COURT USE ONLY A
Attorneys for Plaintiff: Case No.:
Attomey: Alan D. Sweetbaum, #13491 Division/Ctrm:
Name: Sweetbaum Sands Anderson PC
Address: 1125 17th Street, Suite 2100
Denver, Colorado 80202
Phone No.: (303) 296-3377
Fax No.: (303) 296-7343
E-mail: asweetbaum@sweetbaumsands.com

 

 

COMPLAINT (UNLAWFUL DETAINER)

 

 

 

Plaintiff, Boulder Real Estate Company, LLC, (“Boulder”), through its counsel,
Sweetbaum Sands Anderson PC, for its Complaint against Defendants, states and alleges as
follows:

GENERAL ALLEGATIONS
1. Boulder is a Colorado limited liability company and owns real property located at
18220 Cottonwood Drive, Parker, CO 80138 (the “Property”).

2. Mattress Firm, Inc. (“Mattress Firm”) is a Delaware corporation doing business in
the State of Colorado with a Registered Agent of CT Corporation System, 7700 E. Arapahoe
Rd., Ste. 220, Centennial, CO 801 12-1268.
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 4 of 66

3. Venue is proper in the County of Douglas pursuant to C.R.C.P. 98 because the
property which is the subject of this lawsuit is located in the County of Douglas.

4. Crown Point RC, LLC, an Arizona limited liability company, as landlord, and
Mattress Firm, as tenant, entered into a lease (“Lease”) dated April 2, 2018 for the Property. A
copy of the Lease is attached hereto and incorporated herein by reference as Exhibit A.

5. The landlord’s interest under the Lease was subsequently assigned to Boulder.

6. Rental payments due under the Lease commenced on November 20, 2018 and the
Lease will expire on November 30, 2028.

7, The Lease generally provides for payment of rent and additional rent on a
monthly basis. The Lease further provides that the failure to pay rent is an event of default
which default entitles the landlord to recover past due rent, accelerated rent, costs of reletting and
costs of enforcement of the lease including, but not limited to, attorney’s fees and costs.

8. Mattress Firm has failed to pay rent and additional rent under the Lease.
9. Mattress Firm is in default under the Lease.

FIRST CLAIM FOR RELIEF
(Possession)

10. Boulder incorporates Paragraph 1 through 9 above as though fully set forth
herein,

11. Boulder properly served a written Demand for Payment of Rent or Possession of
Premises (“Demand”) pursuant to C.R.S. § 13-40-104(e) by posting a tre and correct copy in a
conspicuous place on the Property on May 14, 2020. A copy of the Demand is attached hereto
and incorporated herein by reference as Exhibit B. A copy of the Affidavit of Service indicating
service by posting is attached hereto and incorporated herein by reference as Exhibit C.

12. Mattress Firm has failed and refused to comply with the Demand within the
period of time specified therein.

13. In fact, Mattress Firm refused to respond to Boulder’s reasonable requests for
financial information regarding why rent has not been paid or when Mattress Firm expects to
open for business.

14. Mattress Firm unlawfully and wrongfully holds possession of the Property
without the consent of Boulder.

2of3
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 5 of 66

15. Boulder is entitled to an Order for Possession of the Property with a Writ of
Restitution to be issued 48 hours thereafter.

SECOND CLAIM FOR RELIEF
(Breach of Lease)

16. Boulder incorporates Paragraphs 1 through 15 above as though fully set forth
herein.

17. Based on the breach of Lease, Boulder is entitled to recover from Mattress Firm
all damages including, but not limited to, past due rent, additional rent, accelerated rent, late fees,
interest, attorney’s fees and costs associated with, but not limited to, enforcement of tenant’s
obligations under the Lease.

WHEREFORE, Plaintiff requests that judgment enter in its favor as follows:

(a) For an Order for Possession of the Property with a Writ of Restitution to be
issued 48 hours thereafter;

(b) Against Mattress Firm for damages including, but not limited to, past due rent,
additional rent and accelerated rent under the Lease;

(c) Against Mattress Firm for pre and post judgment interest at the highest rate

permitted;
(d) Against Mattress Firm for attorneys’ fees and costs incurred in prosecuting
this action;
(e) For such other and further relief as the Court deems just and proper.
Respectfully submitted,
SWEETBAUM SANDS ANDERSON PC
By:_S/Aian D. Sweetbaum
Alan D. Sweetbaum
Plaintiff's Address: Attorneys for Plaintiff
Boulder Real Estate Company, LLC
1528 Wazee Street
Denver, CO 80202

3 of 3
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 6 of 66

DATE FILED: June 2, 2020 3:19 PM
FILING ID: 5C63S53F238B1E
CASE NUMBER: 2020CV30425

LFASE

 

betyceat
CROWN POINT ROULG
and

MATTRESS. FIRM; INC.

 

18220 Cottonwood Drive

‘Parker, Colanide KU138

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 7 of 66

 

 

 

 

 

 

 

 

 

 

 

 

‘GASE RENY BASE thar |.
(ANNUAL) (MONTHLY)
LEASE,YEARG) | PERSQUAREFOOT| TOTAL
° OF PREMISES
PLOOR AREA
1d: $3.00 | $132,772.00, $b t.064.33
Grit | SALSO Sia6o2H | $1170.97
# Extension Period’ | 535.95. S160,654.12- ‘SYRSS7 MA
4nd, yo eons} DD peracycd + — + ~ : —
ares | 55058  $17679632 S1492721
th) *Permittedt Cibo" che eoisjl sale of bedding produers, including, miayresses,

avaterbedls.. fi Wlais, box sprints, ivundations. “hed Dimes, ‘héudhoards. pilldws, eoiaforers; anil
other reJated. sierchuntitse ‘(Teine! pal Use"). “Lit. addition, Tenant shall he: perdiiued fo (i) tise.,
‘peirtidus Of the Premises thr storage and dffice uses ING ideal Ui the Principal Use, and (ii) subject
16 any okclusive use prewision dr prohibit ted use restric gminied io din otheftenfni oF Gcoupant
“OF udlpeent property: antdin effeeron the Effective: Date; use all or ahy portions oF dhe Preniises fir.

aiy oles Lavetud petal isis

 

@) “Tenant's Proneiny™ all of Texan’ 3 fexcures, Furnishings, equipment, stocks
inetradey Ieusebatd 7 Taapravements, ur persona) property al any kind ‘yued? ‘by tir “placaal:t 4, UPON,
ropabout the Preniises by Teauint, ng dgenis, & gcinivactuis a enintayces, during. he Teviit.

Gj) “Exterior Arend’: all sidewalks, ucéesd pnads. drivewdys, parking areas, .
alleys, Service areas including. Touding, and ani iadinie facitliies and Kidscaping,. if any, Of the

Prriperty.

 

ah)
Ta Landlord: Gown: PomLRC. Lue!
ary ESunrke. Drive; HAGA
Yueson, AZS37IS

Allenton: Adam Karon,
With a enpy of udtices: if any, to:

Crown Paint | RG. LEC
5910S, University Blvd, 40-18
Greenwand Village, Golomido ROTI
Ationtion: Stev ‘e.Stannell

end

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 8 of 66

To Tenant: Mintress Firm, Ine, (Saire &___ )
12H South Main Sircet
Haasan. Tegas 725
Attention: Real Estate Department

With a copy df defaul nivicen, ifuny, 10

Matess Firm, inc, (Store # )

}O21H Sauth’ Main Sirect
“Honston. Texas 77025
Altenticn: Lease Adinigistratiqn

eh) “Address fia Rent Statentents”; tor monly rent statements of maces, feat.
eStute 64% sad ensasance bills and reconcilimions. sonihly propery payables anil the tike.

4'o Tonunt: Mattress Firm, tne, (Store # |
1N201 South Main Suet:
Houston. Texus 77023
Altention: Lease Administasion

Section 1,2, Granting af the Premises, In cqnisidecation of the reals aurecd 10 he paid
andl of the covenants and agrécinchts made by the respective purticy lrereto. Landlosel denisey and
‘Jetson 10 Lenant god Tenant heceby leases fram Landord the Preauises, subject i the ierims and
conditions of this Lease.

Secting 1.3. Floor Area, The term “gross leasable fluior grea” us uyed in uns J ease shall
mean the uctiial number oS squene fect of spuce conttinéd within she Promises. All measus2uients
for purplses of calculating esse texsable fluvr area Shall he from the exterior af aitside Walls or
storefront, pau aubstentist complatinn of Candiord’s' Wark (as. hereinafier defined), Venam. at
#3 COs! aunt eaponse; may live a liceuscd fiGhivect ty casincer verify Luudlird’s square fuinage
us defined in Secting |.tthi, dad if Tenant’s architecvengires er does mit agree with Landiotd™ 5
dutertuinguoeg of ahe eruss Isasable floor area af ite. Premises: (3.494 square Jeeth and after gand

* juith negeriations between Landhond and Tenani, the purliés are unable tp Gite Ww ev agseed Sequaare
liwtage, Loodlard and ‘lenqnt chal pronpily select u thind party archilect a encuncer licensed di
the State of Cotoraile, whose determingtion af the xrass leagahle Higa area af the > Premists iwhich
dhrall he between the myo square fustage numbers culculatcd by |aodlard and “lenant’s
archirect‘enrtnved) shalt be final aid binding wn the yurtics, The reasunable onsts, Fear and
expenses of che third pany architeevengincer shal! be hume equally by the two parties, If de tinal
determined gos Jeasable flour arcs nf the Premises shall yury fro che rstirnaten! Squire 1ootage

seLinrth in Section 11th} above, all charges and payments calculaicd with reference an the gross
Jeasable Qoor ares uf the Promises shall be recalenlaled id order 16 reflect the setual RINKS Vessccbte
Hone grea of dt Premises teeniied in occontance Leicwith, Notwithsiauding the, torevaiag. in
the event the mss feasnhle fluor ares of the Preanises.(as detenmined In accordance with the
peovisiais of this Section LS) escceds the yruss feasabte Moor ara of ihe Premises act (tath jn
Sectiim 1.1¢h) shove. die Buse Rent and all Additional Runt (us hercinafier defined). shall no
iuercase nver Such ehurses that would be payable based pun the grass leasuble Noor yrea of the
Premises set fonh in Section Lith). |} the scuml gi0ss leasable floor aca af the Premises fas

 

ji

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 9 of 66

determined in atcorduaee with the provisiony of ibis Sevtign 1.3) is hela 2100 aquure lect, .
Tenant may teruinate this Lease, whereuy in belther party shall have any further ttghi er remedy
against the other:

Section 14, Quiel Enjoyment. ‘Landicrd covenanis that. so tong as Tenynt is aiut wn
defaille Ueyand all applicable cure periods provided hereunticr, Tenant shall | peangnbily antl quietly
have, hold and enjoy she Preinises and Property during the Term. without-hindranve, Gectian or
niplestadian by any perstin, Falldwing the Tum Over Dare 2M throughout the Temy of this Leuse.
‘inad event shall Landlord alter the extennr fagiide ot the Premises withoui the prior wriflen cunsent
of Tenant, which Tenant nny grunt or-withhold in its sole distrerting.

Section 1.3. Rent Counmencement Date. Eacept.as herein provided tn the gamtrary, die
pittase “Rent Commencement Dare? shall anean the date which is die exatller of: (alhe dite ‘Tenant
npens (or husiness at the Premises; ar (B) ninety (5fiy caléudar days Following the later of (i) the

Fam Over Date (5: herejnalter defined}, ir fii} the date -apan which Tenant sccayes final aud
Frevicable building permits necessuxy Sor the purferduence ind completion of Tenant's Wisk (as
hereinatier delingil} and: wiy ‘Ijvenses:. perats oF appraviils. aevessury fir the installatiun af
Tenant's Signage ard Tenant's use of the Premises lor the Permined (ke, i in-edeh tase withanty
cantlitinns unacceptable 1p Tenaae (c Mectively. “Tenants Bers”). Fux punptises Of the
needing sentence, the sidety fot} day periad pided jor cherem aball be extended by dlic.
number ntdays of delay, if’ any’ in Tenant's completion of Tenauvs Wark and ‘ahility iw TNE the
Premises: fu basiness, which is reasonably anmibutahle cn any casnaity ve condemnation event
gecurring, prior to the expinuian df said ninery (90) day periéd. Par purposes ot thts Lesise, the
teme“Toimt Ger Orte” shell mean, surhject to the tends at this Serrion.3.3, 13, whe date that Landiq@d
delivers pnssessitm wf the Premises dy Tendilt widh Laritilnrd’s Woik "5 ‘substantinily emnaplere™. In
arder for Landid's' Wark two. he deaned “subatanti: Ally cunmpleie”, ibe yemsining uncimpirictl
portion (if anys of Caodlord's Wark shall be minor details of ganstruction of such ature th! ihe
performance thereot will not imerfare with ihe perforosance of Ted:uit's Work amWar the ubitity
of Ténanl iy laotfully open for business 1p the public’in the Premises che: “Punch List Items").
Landlord and 'Tenancehall meer she Prapisesai a mutually: weoepiable due gad time anor pritir
ta the Tues Over Dare 1) opnduetan onsite inspection af Lanillnnt’ 8 Work and w prepare a punch
list setting forth the Punch List licms, All Punch List tems shill hé diligently pocsiued hy Landlord
to completion and ta any cyent shall be compleacit hy Lanilfend, within thin (30) days, after the
“hum Over Date, Lanitipd sfiall sive Teyunt at dense phirly (36) 0: Nye” Prior wrilléa autice at the
Turn Over-Date, anil ia do event hall the Tuen Over Date be deemed to have denied Hf any oF the
Jotlowing are (0 filly satistiod:

(ai ihe Buitdiii®. Prenjises and Exterior Aroas shall he in ‘hie -wioduing fs se
Partly isv this Lense and Lanvhird's ; Plans (ns defined in Sezrign 34 ‘behaw)s

ih) Teadnt has received topies of soy sind all third party. consents afd approvals
provided for it Ardste 11) ant Section 4.6 befow and:

ae} "The Acedss Drives dnd Montcorear Sign as requiced under Seetian 2,3 and
‘Settian 4.3 hereaf arecanstrucied and aveibible for use by Tenant, wil Texiuivhas peocived 4 eipy
. Of ihé secorded Avcess Easement as megnired andes Scetion 3.2

 

 

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 10 of 66

In the event the Ter Over Date shall oat brave: Gevurred by Qetuber 1, SHES (ise “Larges
Rate”), thea ‘Lensnt shall receive twe 12) aye of free Bast Reat und Addilienal Rem for every”
day that the Turn Gver Date is delayed after the 1: arget Date. Whe ‘Torn Qver Date shall noy have
accued by November 1, 2013 (the *Quiside Delivery Date"). Tenant shal) have dhe additional
Fiyjit to terminate this Lease by w ritten notice given to Lanidlard at any time prior ty the Tum Over
Date: however, suth termination ight 1s inaddition tn, and rit in fiew al, ensnt’s Fight ta cnntinue.
tu actruc: free Base Rent and Additional Rent days a: wforesaid. ‘The Ouiside Delivery Date may
nabs exiendad by Force Majeure (us defined in Section 14 hereaf. or utherwise} beyond
'Pehraa'y 1. 2019, and shall aut be extended for any uiher reason, without the print writen consent
or Tenant (which conseut aay be withheld in Tenant's sole, untetiesed) discretion. and if Pranted,
shall be, documented’ in the form of an amendment to this Lesse sizaed by both
panigs). Aduitivoally, and notwithstanding anything hiedn to the comtlrary. the ‘fun Over Date
shall nut Geew prior ie [hé Tereet Dute, Within test (10) days of the Turn Over Date, the parties,
shall contirm the Tun Over Dale hy completing, executing, tnd exchanging fully executed
suriginals of the for of Cuniirmation of Turn Over Dite attached here as Axhibit“G” and marie
a pint herent.

‘fhe porties shall confirm ie Reat Commencement Dute m writing, by vomp}éing,
sxecoting, and exchanging fully executed. originals. of the form of Canfirntation Agreement.
attached heretu ws Exhibis 21°’, and made 9 part heread.

ARTICLE JI:
‘RENT AND OTHER CUARGES

Section 2.4. Base Kent. Crem gid siler the Rem Canmmencemment Date and thennghont,
‘the Term. ‘Tenant shall pay ty LandJoed without previous Uernanat therefin and witheut eny seit
or deduction whilsiever, cxecpl 45 specifi cally prewidet in thin Leuse, ahs Kase Runt set ferth tn
Secgion 1. Utes in cual manthly instatinents, in advance, dn thé ficst day of cach eelendar mamh
itrauzhuut the ‘form: provided, huwever, the Sirkt rental paymens date hereunder shal) occur ore
liz Rem Commencement Date. if the Rent Commencement Dale aceurs tna dey other lan the
‘Girat day af n ctendar math. cic ef the Lest day of the ‘Term accurs on a day opher thun dhe fast day
ofa calendurnionth, Base Reni unl Additional Rent for such Ractiona) month(s) shall be prorared
cm) A per licen Teasis,

Section 2.2. Taies. ‘Fram and atier the Rent Comemenczaient Date nnd throurkout the.

‘Vern, Fenant shall pay promptly when duc all iises inipused Gots ‘Tenant's Progerty, ‘and shall

pay to Lesullond, af Adititional Rent oli Heal Qstate Taxes (as hereinafter defines chapel upainst
‘the Property during the Tern. prorared iar any tas your's falling auly pardally within ihe Ten.

QQ) The term “Kesil Fsture Tunes” shall meat afl taxes and assessments (4pecial
dr othenvine levied orassessed upainst the Peaperty, and ather tances arising aul ef Uke usc aniffor
sccupuney of the Propeny, opposed by federal, sutte or local gevernmental anthority or any ovher
lasing authoily haying jurtdictiag aver the Propexty. Nothing contained in this Lease, however.
shall fe deemed ar contrued to include within die definition of Real Estate Vaxes, aad Tenant
shall nor he respansible fie; ti) any: ininsfer, documentary ca stanp tax; (ii) imy tan upon the
incane, profits or business, including any tax assessed as an income tax accounted [ny ander ASC
Tt. Of Landlord or oiher pirties other thar Tertant: (aid) any tan te dhe nature at 9 “renly Gx? oF

 

7
a

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 11 of 66

business muarying tax ussessed against Landlurd ar the Property: tiv}any personal property waves,
payroll taxes, capital levy, gross receipts ut ltanchise. taxes ar inhenancde or estate macs, even
though such aes muy bocanie u lien ayuinst the Property; (4) any fine, Penally. cust or anerest
lair any tax Or asaeneinent, oF part thereuf, which Landlord ori: lendet failed te timely pay! én (v7)
impale fees.

tb) = Landlord shall ¢summe the Real Esiate Taxes end Tenant shall pay
Laadigrd onenve) fh Ci 2du thereat munihly in advange, wpether with the payment of Base’
Rent, “The estimated annual. Real Estate Taxes forthe first (oti Lease Year ure $4.(K) per squire,
fool of the gross leasablé flaor.arca of the Premises per yeur. urauunting tu estimated uperesatic
Real Estate Taxes nf $15.976.00. of which Veran-shall pay $1164.67 to Landlord ona wonihly:
basis. Landlord shall pay all Real Hstane ‘Taxes 10 the approprinte Living uuthuities when due,
Promptly fillowing die-end ¢f. cach Cease Year. Landlord stutl deliver ‘ty Venan) 2 writes
Sintement of the setual Real Hstae Taxes, which statement shall include a copy of all releVaul tan
bills fim which the acrcd Réal Listate ‘Takes were deenmined. and there shall he a reonnelliation
herween Landlord utd Tenaat with payment tan repayment by Landlord. if and as the cuse may.
require, such that Landlurd shall any receive the sctual Real Estate Taxes dur such pesiod, and if
Tenant is wwtd any repayments hy Landlord. “Tenant Shall te entdled ty credi¢ any Such
uverpayaent agains the next due installments of Rent (as heretnafier defined) andes this Lease: or
receive a refund of such atipuncs within thirty f 3} days ifn such firiber payanedt of Rent is due.
Landion( shall be permitted. but an more thug ouce per Lease Your, 10 adjust the Cstimated Retl
Rswne Taxes, iin Landlord's powal faith determination such wadjusunent [§ Necessary tiv minimize
at hviate the need far nn annul recodeiliating herweest Landon! and Tenant. ‘The tenas oi this

Sectim 22th) shall survive thé v\piration or termination of this Lease.

fc) Landon! cammests Real teagie Taves aid the result af any such corest
shall bé a reduction in the amount of such Real stale Taxes sv contested, the refund yn retavery’
of Real Estate Voxes shall belong tu Fenani, nel af tne cust incurred hy landlord in Contestine
such Rest Estate Taxes. “If Landtord shall Gail nr refuse. Upon the réasmable sequen of Tenant, in
fake any necessary steps to contest the ‘Validity ud dmmaunt of Real Esunte Taxes ior any real estate
fiseal tax year. "Tenan may. undertake sack Cuntest, by appripriete procecdings in the. nun: of
Landlurd: provirted that Tenn holds ‘Landion! harmless from and eos, expenses aud liabilines,
fother than the uctual Real Estate “Faxes) related there,” Within 1 reasdnable time after ilenvind
therefor. Jandlord shalt execute and deliver 1 ‘Vennnr any reasonable dactiments required tn
enable ‘Tenant 0 prusceute anny puch proceeding. Landlord shall use reasonable eNuats tp inierny,
“Yonant, in time lo pena Perant to undertake such contest, of afl pertinent data.in Landlord's:
foassessiont reyaired ws underinke such evutest, provided Tenant inzkesy a reasonable, auvaiee
written request to Landjord therefor.

Section 2.3. Insurance Charaes, From amd afier ihe Rem Commencement Date and
edintinuing thronghout the Tene ‘Venant shall reimburse Lonilard, a, Additiousl Rent, the
premennms guid hy Landlord for Landlord's Inswance (as defined in Scotto 5.3) during the Tern
tthe “Inswauce Charees}. promicd fin any caverpe periuds falling only panially within the
Tei. Landlord shall estimate the annual’ Insiermce Charses wid ‘Venant shall pay Landlord ong-
twelfth (M/12uh) thereut munthly in advance, lather With the payment of Buse Rept. ‘The
estimated Insurance Changes ter dls first (1st Lease Vex Vear. are S050 per squure tans of the ross
leasnble digo: atca af the Promises pet seus. amounting ley estimated! aggregate Insurance Clurycs

fi

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 12 of 66

of $1.747.00, of whiell Tensnt shalt pay’ $145.58 10 Landlord yn a monthly basis. Prampily
Talliwing the enil of wich Lease Yeyr, Landlord shall teliver to ‘Tenoyy written statement of the
actual Jusurahee Charves. which statement shall includé.s copy of afl relevant statements fren
which thé uctaal Imurince Charges were detenained, and there; shalt bé o receneilistion hesween
tindlurd and Tenant. with payment to pr repayment hy Landliwd, iFand as the case may require.
suéh Uvat Landiond stall only geccitve de acted) Insitrince Churecs forsuch peritd und if Tenant
is, own any repayment by {zmdlord. ‘Tenant shail‘ he couverd to credit any such verpay ment
scainst the next duc insiallments of Rent ines this Lease or receive u réfund Mi such meus -
within dirty (30) days if nu soch further paymeut of Rent j5 due. “Landlord shail he permined, hut
ne more thap ore pér Lease Yor, to adjust the esrimauéd Lnsurtnge. Whe args; if in Gang)and’s.
‘good faith determination such adjusunent is necessary to minimize oF obviate the need for an
annyal feconciliaton hetween Lindlind and Tenant. ‘The terms of this Secuinn 2.3. shall survives
the es pirelion or terminaiiai af this Vrase. |

Section 24. Utilities Charges: Trash Removal.  (Frem and ative the Rem
Commencemeia Dac aml continuing through uke Torm, ‘Venan. <tafl psy tor all af is
Ctonsiutypsticsnl | OF ulilities al the Premises, including. bac ant limited tu, ges, water, cloetrivity, sewer

‘Charges, antt the like, melading all ailiiies MUCKSOTY for heatiow and air conditioning the Premises.
Landiord shall nit be liable to Tea fur why ins, dante ar expense whiclt Tenant May sustuin
if the wifilies, or the quality ar Character Ol urilities, used upim ar fernjshed to ihe Promises are up
longer dailable or suitable for Tenant's requircoituts, uf if the Supply of any soch utility ceases
or 3s interrupted 38 4 result of any cause und mi adeh change, interruption np cessution uf'service.
shall constitute an eviction uf fl enant; provided: however. if a sioppaee oF interruptivn ait utility
Services. Was caused solely hy the grois ateligenes or williwl misconduct of Laudlond nr its ACUI.
employees ur contracturs, Ciena Tenant shall ave all comodies at laWan in equity, anlina addins,
if sevi: “oppace or intexcuption causes Tennat tu be-unable to operate 18 business at dhe Preniises
fir sodre thm seventy two (72) corinceutive hours, Base Ran sboll abate unlil Tenant” suse nf the
Premises ig restotod, Vainilard shall provide an area ty lucate @ trash conisdiner and recycling bins
tn the Preporty for trast disposal for Tenunf's use. ‘Menant stull te reywnsible to subserite ani
pay for ail wash tlisposal services for the Pruperty:

Section'2.5. Definition of Rent and Additional Rem. The rer “Reqt™ sbalb mean all
Bake Rew and Additinnal Rent: “Additinnal Rent” shall mean Reul Estate Texes, insurance
Cherses uid alt other paymenl+ igther than Base Rent required. to be paid by’ enani 10 Lendlaurd
under this Lanse.

ARTICLE ILL
CONSTRUCT ION; ACCESS BASEMUNT

Section 3.1: Coustructian. ‘The Building, Premises stad ‘Eyer Ares Shall tx
constructed by fand}md in aceontince with plane bering fiaal revision date of June 9. 2007 and
priwided io Tenant by Landlord on Februery'23, 2048. enitled Crnwn Point Retail ~ Core: & Shell
‘Consiractian Daconients, prepared by ArcWesc Aichitecys. and cunsistiog of 25 sheets sure
‘particulaaly identified oo Eabing "C2" attached herein anit made u purt herenf. which Leodioni
has indicaizd were approved hy the Town of Parker on NUUSA017 there refered in 95 the

“Landluril’s Plans” and by this reference. incurpiwated herein} (collectively the “Lemdlyrad"s
AVork}: and ‘Tenant. shall impreye the Premises in aucordance with che provisions of Exhibit “¢-

3

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 13 of 66

BWannexed here and wade a part hereot, (the “Tenant's Work"). Fallowing the gamplee
exebinion of ig Legse, Landiard shall, with alk -gue diligence hur-subject. w. events anti
circunutufiges theyiind ° ‘Landined’s ressondbhe congral, at Landlend’s Sole ‘expoasy? tind it
ciumplionce ‘with dis Article LI; cnnplete Landigrd's. Wark, Stibjecs ly events and CHTCUITIS LICE, ,
oyond Landlord's reasonuble: conizet, prinr de thé Tam Over Daie, Landlogi shall obtain al!
pecersary'g government aioe dhitd-parcg approvals far Launaliaeds Work and ihe Mgatiinem Sigh
and sali’ have compleed ull Exterior Areas said seeess ways necessary far Tenant1n obtain 2
certiticute:af NEGUpAULY for the Premises fotlawing the cunipletizin of Tenant's Work: ‘Landlord:
‘shall be responsible: tor che payment Of any impast fees, huvk-tipiap fees cifany) a and] pers that.
aire applicuble to- Landlord’ s Wort and shall couperaic wih Tenant’ "¢ Citing to obtain, Tenant's.
Pennisi including, when required by the pernining authority, and prampuly typo Tenant's: ‘request’,
exuculing application paperwork. Test pnt shalt muke. application far permits applicable: Ty ‘Penant’s.
Work on ve before. iG days Fat fading dic Effective’ Date ail thik Crane,

Section 32 2, Access Drives. - Prior to die Sum Over Dare; Land]ngd stall obtain anil?
‘Suruish Vena reasnnable evidente: of uny aiid 3) artiled daxeinenis Tor vehicular fod podesiqian.
ingrors ant evress dverthe Access Daves (herginuiler defined) sp a5 in privide ingress anibagress -
‘beavoen the Prupeny and Cottonwuad Drive by che-awoer and jenints of the Property and iheir,
emplinyees. custonlersanitinvitees 4am the ownerts) ards Cosemecnl PEERY tind jneluding thes
jitindiez af any easeyneni qropeny henlitiders for the porpase ot Subdrdinating: fhéir Tens 10. the:
earement praperly recuydel olleciively, ihe “Access Tasement), ‘The “Access Dates”. for
pliposes OF ais Lease, medi those ponitogs nf the drive lanes serving ur to serve die. Property
Which aé so Werfified on the aunched ‘Sire Plan, to the-estein woe publicly dédieated and
auainiained,

 

_, ARTICLE TV:
‘USE OF THE PREMISES

‘Section 3.1; ise of Premises. 7 Tenant agrees io use the, Premises arity for the Perma

(ise and fi for qn ollas parpase, ‘Tenant casennins thot ihe Prevdises shall, turing the Term of ihis
' ‘Lease, he used cently and cxchisively frdawhnl Purpases: “aid WO port of ihe Prenfises, Property Or:
“apr svemients thereéit shall beused inany tanner whaneves for? any pulposes in vintation of the
Liws, ordinginas Ay "reputations w orders af the Unlied States, ar Ot the “State, ¢ County adr City;
wherein ihe: Preniises | je Incate.! Tenant shall cnmply. with ull such \ laws, ordinwldes. regu ins
‘or Caples now ie. eo leet ar hercatter enacted car passed during 4 the Tenw Gif tliis Lense: insofar ay jae ’
‘Premises and any signs of ‘Teaimt are contend. including, hut rotdinited 0, Zoning cirditarces,
building rendes.and fire votes: provided, however; fenant shall aot be reqiiired tty muke S structural
ditenations i the. Mm Ciises,. Eiletinn ar Property aniluss made soccssary solely Ly season ofthe:
“nating of Téeaaan's business (1c.; the: specific nalure.of such businers. sz upposcd to Telail use.
“penerally) ce atietions performed j in (he Preriises. by ‘Tensint. pursuant co ‘Ariicle VIL telow.
Notwithstanding ihe farezving, ‘Caonlond Lovenants, Tepresenis and warrants ihid,-upiud dhe “J tm.
Qver Dare. Ue Propeny, Building aud Promises and all-pars theme shall ‘be in: substantial
somplianee” with applicahte laws, Gades. nrdinuneey and Fegulations ual federa). sine, Gainey
amd-niunicipal authorities, iuetudmg: ‘Tiite 117 af the Anvericans With Disabilluss Act of-1990 tus
kane aiay have’ heen amended), any requilations: Pomulgaled Weseunder, zinc sany dipplicable
TeSUficuve covenunts: and Laniord shal] Ue. obligaied ft Landlord's case UP titan some. in

reempliance wilh ‘all applicable laws, codes and driinances shroughoid the Teeat-uf this Teac.

§.

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 14 of 66

execpt the extent of any won complies uf ute Intcring of the Premises coused by Tenant, Any

miitieg ions, sltecstions of improventems mandated hy uny applicable (edwzal. sate wr focal law

which relaies to the Exterior Areas or oiher compuresus of the Priperty, Buitding and Prenises
which Landikad is:required (0 repair pursuan io this Lease shall be ade by Landlortt, at its awn
cost asul expense. 1 Landland is equosicd so cust ité Vote or give. its appieval in connection with
any deed ve other restrictint affecting the Premises then Lainfond slaall console with Text and
shall vast its vote ar five or withhold its approval as Tenant may direct, Landlord shall either itsetl’
bring a allow Tenant ty bring in Landiord’s name (if brought hy Tenant. af Tenant's cxpeuse).
aud shall atherwise reasumshly conperue With Tenant io the extent such canperatim is necessary
in Connecti .with an entercement action in the evett af any breach by others nf any dvod
resirictiva upplicthie tn the Propeny ot whieh the Premises is a park.

Seciion 4.2, Operation by Tenant. Nopwithstanding enything comained ‘hesem ty the
Lcontrary. nothing in this Lease shall be copsqmed as an ubligation for Tenant i open or ayperede ily
hosiness if the Promises, nitwithstaading the foregting, Fenant agree to open a tally operntional
Matiress Firm for at least one day, Tonam has the Full tn remove Tenant's Property sind. lo cense
superalions inthe Prentises al aay tiene and in Tenalt's sole discrerign: provided, however; thesight
to cease pperation of Hs business does nut affect Venaui’s ubligating In pay all amounts ilue
hereunuler ant to perlorin all ether covenants and obligations hereunder. Duriag any period Tena
“perales ity Dusiness ‘in the Premises. ‘Tongns agrees we goadues its! business in a enianiescially:
rezspnable minnes. Cousisient with repatable: busuness slundtzds and pratiices. Varther, in pa
ever will Tenant be table w Tandlond for danvares or otherwise 15 3 result af opersting, other
stores in Hid vicinity surrouniing the Property or any aiken area, nor is Tenant limited or restricted
‘id any way from opeaing ob operating other stores in the vicinity sarounding the Property or in
any other eres,

Sectinn 4.3, Property: Additional Covenants af Tesant. Lanond grams to 'lenant, its
nificers, agcuts, corployges and invitees the exclusive right 10 use al of the packing ant oder
Exierior Areas of the Property (a5 well ns the nu-excdusive use. nf die Access Drives [ar ingecss
and egress). al no cust if expense ti such parties. Landlond herely represents, warelnts. cavertams
and apvees Uiat Tenant and its officers, agents, eouployees and invitees sll have sooess ta dic
auljacent public rights uf wily and Access lives al uci cost or expense any of such purties. vid
curb cuts Inentedt in the Property as well as aver, across and thaugh the adjacent relail petiperty
as shown on the Site Plan, Without the pride written consent af Tenant (which may be given ar
withheld in Tenant's sole discretion), Lanciland Akal not (2) alier er modify the Building, Exteritn
Arcus ur sefted access ways df Curb cuts, or camsirued ar perme any ufher buildings, free-standing
signs, dipsks, or other itnpetvements or siructares on die Property. eXcepit Jar the deintllord"s Wark
ami as may ‘allerwise hs required by this Lease pr anplicatile daw; or thd lease at eibepw ise:
suthorize orathww the ass oF necupaucy of any Portion ofthe Property hy anyone ather than Fenant
wr. subpedt to Seption 1 L.6 below, Ponant’s assiauees ar stblessees. Should the Premises fail ur
cvast te have law ful vehicular access hetween the Premises anil Cuttonwood Drive, vie dhe Access
Drive or Song ithee toasonahfe means ul weress, fora period in excesy uf sctcu (7) days afier
“written notice given to dandtond, Rene shell abate until gueess js. resigned: amd if access is nol
restonal within therty (20) dicys utter suid notice, Tenant may ienminaly dis Latse hy thirty 130}
diye’ advance written notice siven to Landlord pitt to the resterrution of such aevess! provided,
hhaweever, Landlord reswures such access within soch thirly (320} day notice period, ‘Tonant's
termination shall be oull and voir and of no dimber force or efit.

u

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 15 of 66

Neawvithseindiug the oregding ux dnyuhing to the canuery, Tennnt dial? nut be limited inany
Trynner in its installa of is sigauge within the imerios of (he Promises. provided such signage
4s in timiplianee with applicable Jaws and codes. In no cvene Shall Landlord instell dr cause or
‘allow ta he iaatded any signage ai the Buildiiy or Propeny, oiber than Teaant's signage arid any
pylor-ar munumens sign provided fer in Servion. 2.5 helow,

Seetipn. 45. Freestanding Signs. (Cundlyrd shell, prier 06 tit Turn: Oves Date and at
Landicyd's sole cost and expense, consuwa yr enue to be vunsimeled 3 monumicnt Sign
sohsantialty as aad where shown on BahitutE" feretis, aid shall ihereafier cause such sign to Be
muiniuited in goad condition. Laypdynt eqvenarits aad agrees tha: Tenam shall be eatilled to
install and: display. thraughoui the Term, 4 sige panel jn Tenant's wadenmrked ov protinypicat.
design an saith side af die Moqument Sign.and. any replacesnent thereof, in the pane! positi¢n
shown on Bxfibi "En. Tenunragrmees 10 pay its pre mia share. uf themainienunee cost nf any sich:
monitent or pylen sign upon which Tenan has a panel (such pro-rata cust co be determina ly a
fractiqn. the-numerstor of which shall Pevhe arca of Tenant's sign pastels and the desmingtog of
hich shall he the cata area nf'all sium pane] spaees-on such sign whother or sub decupred); anid

ithe cost ay faliricate and jnsidlt Tenants: sign panel sshall be barns by Terns.

Scion 4.4. ‘Third Party Consents. f2aidlord Shall tise, connmerctally. reasonable. efiures
10 Onan aby ani all necessary consents neanpewals Which mais he required of apy Gini. panty for
Yenent ry. ust the Presnises (hr the Perniited Use,.install the PresApproved Signase, and: perforin
‘Tenants Wank, other thao goveruacatal ouilding unit sige permits aod Tenant bigiiess lenses.

ARVICLE Y.
INSURANCR

Sectiua 3,3: Insurtince Required of ‘fenant

fa) Tenant, at Tenagol'’s solé cost. and expense, sliall Obinyt aod! raainraia: in
efitc. camimensing with die delivery of possession of the Premises de Vequnt aul coninving
dhourhout the Term. insunnce policies privciding for the fullowing vovergge: (¥) ail-rink property
insurance aypingt fire, thelt, vandulisat, raalldigus misthiel, eprinklertegkace and such adifinional
‘perils a5 uw ane or heréalier diy ‘be tncluded int Special Foroy (All RUE) Coverage, insuring
Tenant's Property; (if) a commercial general liahility pwlicy, Meludiig incurines naming Landlord,
as an additional iasuped. prrugeriny against any and all clainis fre ingury 1p pessuny. or property
eceurdidg. th ur.abant dhe Preiises and profecting againseaseniedt cr comuxctedl, tiability under
this Lease with resptet to Ue Promises.and the operations af Teuunt aud any subienunt af Tenant
in, cn or abut de Prenises. with such policy 4-be in the wininium amount of Gaz Millian Dolhirs
($090,000.00) per cecurence:, and Gil) warkers’ canpelizalion coverage us required by law
‘Tearail. may gasfy its obligation to mainiain comercial peneral lability insurince, 15 required.
pursuant cw this Sewing, 5.1, by obtaining « combination of primary lability and umbreflafexcesy
‘Tidhitity pulignes. .

(by Alb such insuranse anay be carried aider a hlankes policy covering the
Premises and aay ather of Tenant's swros, All such insiiance shall he writen with insumegs which

tarry ua A.M. Best mula of at least A-, apd:shall Goaidin enilprsemrenns: tliat: Such Jn serdnce tay
duvhe cancelled with rexpecs yo Lamllord tor its destiances) except upyn al least five (3) days prior

il

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 16 of 66

 

V LISTHXG

ul

(Og) Supp bape seuss, Aq Punquuad 20 pred aq ymeys MApeniut ies eID Maye ase Ou pus
UA 4, pucqpur'y 16 ued se stdin poe GuRA COR point sayye) pxeypuey Aq paudspptod st yout
Auadiug oy) oo Stor a Surgmd ays Jo Sunlinsai pup Kanttts Junsyand papaate Aun pet yous panusuinsop
Aiqkuusen sip “ovmqe ays 8 Suspuersemes: -Birvedas syne ‘Teseparsal ‘sreda: papzow Ave
‘Thrtpispoul “paminyuu Xpodaud ag m YOAUIC) SIS SUL ISR By SpUsfo 3/Gebustas Apeyumnngs
OA Inv STINT ase [pets ‘Sst Xa plu Od ApUY STL Ie “PuoppuET | Suit 2a “sntadP soaps
SH 40 puommuey i MatFau sy CMU EyTayAs “UdrSsN tp Tan Aue ie resEou 4 ay poms
siedas (7 Pune "saasay-qna pure ssasordms ya pow weusy Ay IO worsuul 10 SIE [AFA agi Ay
Paneitsegoau wars Santas yons yaw “quenutyaundill par wise offeuesp pure -squra -~syptnaias
“sfewoaun “Tubgaed wqsopva ayl yo ‘popood <n Aranda duspue Zupermsas “Aun: ‘Tdiduisar
Auipnpaus ‘SHIRE POPIAU [PE Pyrla pc "LaR]s WY PUN “SuU;OD “STM map Xx2- uOHepUnOy
MYL MOnENtUdT, MATTE. Turpnpsut) Suing eg) 0 SteosMtodl PRAT s BPE “aNtublouef YT fer TOTTI
ays UNAS POIRAN, pow auv yy Alsi Sip Dasay dans woUHinhs porsausse fue simepatig “oh
“Sop ~duulas Jato ple Saad, Apts oy ‘snndsu nop ‘oun “(jon in MK AYE Jurueddns
SyAMUD|A [(F PUR SUNEINTS JOOS “StEATUEIUL sro ant Zupnpoul) jong stp [papaoe wy voor pur)
Speed pte UOT PUD Fle Ub MEE LIETE PAS SAT Wa] Jot CIMT Lay JU SOUDFUSQNS Aq pastita
Aadory, AAP JY sKose palpaspary fue sCendaup ‘unprd duets Jo, ays - Tupyugy wey a)
SFeurcp (pt seedy *osuadya prm sos ayus $8 YTS Paypury “psopparry fq “pry DopaISG

AoNV NALLNIVIN CNY Sulvday
A Wiouerv

*( SOURIMNEy SUN PUE],.) adtmp Jaye pow ‘atRump toyysuds ‘ponyosiua
STi pr “AAVPUNG “WSR PIA ey SURZOAUS pre strads POPUaiea WAN AMLISUL MEY “GONTATU
WIPES “pO, [ers Ado sysypa pun eyraq |st quomsonpelos pyr & alt (saunter a Fopnpe)
Auadode§ 2171 Go Stausaesuel poe <Sayp (ny (fe BU Avs adeistes Kuaducd squad msadg *aaey
AO near ay) mEYsnO “Kura TEES FuulpurrE_ aNUAANSO] § pPsoIpURY Cs uUQIWS

 

“oSea2A00 AMrEMyUL
idrLusiul SSdoTsNg PUM sittazUD asuIs “MUTI Tipping “3APa2A03 papuaiys due ony fq pauraga
Nypayddy spoil Sq pasiuy ssop Ap Aver ao tr hq pars ssoy Auavuid Site Image ATwaa03
QOURINSTH fee |ynicaa i Se pasmquaay ay Kr Aueu site ypyas 2ug ssoy Susdoudl Ante SSVI gn

say: Sfyodosg SYt UT pareany Kuadaid peuusiad Ap ras cy STewunp “Avalidg adie Senay aq nt
Sore dd) UA Eedoiy asia: AL Qty. to “str Cell sau tig “SOITIRLtIGS D9UBIRSUL S LaIpn ag
ASUIESE SP, PUP [ELS | PUT eTPUT | Huge Su MONTH ROS Jo spies [IR SATEN sormdwius aoUTTut
‘aahondsas ayy teys Buurnhas sumsiaaid Vunudas pois Satniyud Saunas Simiay pie &,Piu[DUT’y
Pie SOE JM S says VOt pith rape aay suede <n safiruep SO) SUBD. O1 SU[RE2 ype
oamnan AqQon aroma g pili $01, PUTr] "NOPRTOIGNS PUT STARE) Jo Jaacuyd “ZS HANS

“MyPuy) SIMIAN
Ap ye weeekrd aye iG PlomMU] oy CosypsAcs aepiad Yim Jolpagen “roputiaipy, SUNRS FIO
HE YIEM ouapTilte ae SOUUINSLY QUNS ju saypautuea Woyod yard jo adiandys gyi Fermoy)
sirp C9) SALE inp alcny Ont sey pouaan pie Seu AQ PLR Aq OF prune NUTR SF) Vou uIVGl YaNs
moat Sut ut Joud eAep (¢) a.uap eR9p Fe pacyPURTT al ANAp yeHS neg, “ONRETE SID gu) suomaund
Soriu ou rape Cypqeny S1TeU ID, yeuMerpy aw Wye Lee oe Ly [peeps snemsin ju Xayod Auany
 }RODUDT [EID IOIGD SY JU SHINE ue ayy “suMNMATd yu WUOKEAed By “ajuntudsas «pps
3y ys weray -Curduies Som mesut ayy ag (SaauaNap Yans Ady put) parpure y fp SNE UME
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 17 of 66

doy: athe Tomurt’ reeript of 2 achoted ivatee includiag docmencien uf the ossoci ld cunts
‘Ves co ef thi: Settee A) abe Wusveve the expitoden ot ecrbier teruutur of tts ba 2. All
Taintenunce, tors ed renlicurents pocfemied by ot fer Candlend hel ecilizs coed gu. ry
waka. dip end ov tens cen at ae to ike erica cath atts,

Section 6.2. By Tenant. Creer: o set teth 1 Seco 6d st Secu AL, fren ead after
the dem Over Date Tes a0 mount sed cept the itor ae of the Premises. woh: all
window «aan. cof. ond ptonmbems ond Costa liste, techie | sp lems,
HVAC atother cloments withta aad outs vely serving thes Promise amd glo perform ths aay
lo Joy cuinten ree (bet met reper, furry, resinipuny, Perticch. af gos) ad thes evtonor
pak oo oincloding «vow remow. om doy bs duy momemomis of Ledwracd oreo. Leap the
Practse) newtind clan, ond mike end poy fore repairs fede ator tr nae ste trl pote: atl
the Proms cod wo ecripment and sy ito ms evclusively sccy ne the Premis Vaich ere sc.cd
ein the interier Gane Terent shi) ales bo top elo red ise bondiond for tre Croen
Port Oerer’s Aswdigen diss (Da) a.comed ond paid by Lowtlond with respect to the
Property C.cing the Tena. in an stares pot tn es. cod S1COL09 per rent for the tint be oe Yeu.
sua cucthly cn te imerea:. by five percent (5) } anaur'ly on uhe firot Gay of esch subsequent
Lee Yo 5 ¢mernnined oa ccempnrtusd basi¢te ¢ S108 .00 durang the ood Lease Yeo, then
1ud wore 8105.00 dus ez th: second Less Yeu ond sant, wile tuch cietrs sncatio bo med:
mis. Arorinly or other poy din busts Caterina! by Lone. tat ot lew anual), svthin th ty
(2M) dye After “Dem “8. receipt ul wack ted ‘nvence ineludit 3 ¢ocumesities of ths abject dus.
Promipuy tollewontes ihe wud uf co oh Peuse Yoo. Lov ed shi celiver tr Bono . waste
suiemen af the acted! Duct income by Lint ood neimburblc ay Tee at in aad fr steht
Ven Yoo, which arose shal icluds a coav of SD aco? oener cation billy no De
eacent tad there afore providad to fer mt. Any ov poymed or or dapuygittef Dues hy Tous 1
for such Lew: Yeu call bo retested witho th ty (dy depiter, ar in the me ul aly
ov pays) Tost: 5 er sditsura comet the mext ace i ancent: of Rent pay hyo cider.
The priviswis of this Se thom 62 hol aot Jiri Lanes s adie tires doce cure or tepitr andes
Anich. VIN herent othe oat of tore or other caaliy ep Qader tn Ia Tercnt dow net
rene propeny os required Lervunder, ti) Londlod. on the exer. .¢ uf ats nsom: bie dinreuon
commas Tl okig. 2) 1opGs ote telcary. OT I pega: Ue a gt.emont bo the Promises
ore requiccd by new.en al cy wot or oissien woelke: isu! or neglivest, ot Tenort ot is
etuploys.s. 28 er cuties, thon bamdlurd uy iba bo) nos be sequeted ta) take suah
ccpar and epon comp ete eeree! and withen Cuety bu dog: af Tee at a recuipt of watien
det .d diereter, Veron: rill rowubu: ce Lemdiond fer the neo be eutof-pulket cn ts of ci
iepeas. phoeten penn le bot such cists, Condi eal end does harby a etipn to Tere! all
aoe es oe Jud cui. alecs fecosved In corte nat al the court a the Pro os
On any fep fet molest at there! porticuine tne -y pordea ef ta Prom: cy oad ostin sted
HVAC which Pousti cexpred Ge mnt or rep and Le tend scl ae concn ally
epsom TL curls te enters any dart cosipraible wi. tents and founonics od Tents regees: ey
botitot Penunt: provide. dowever 8 belany Lone chill relieve Les dnd trom cay wry
ebtie uro panidca in i bese Ppen dhe apomicn em tania. ger ot this Lease, all amch
tare and peoriters shall be and a. hereby ne. saint we owt dw haut funhet antice.
eater dtteziont ed ony Cin.

Section 6.3. TIVAC. SeSvect to and edict wows uppticahh at tonties pt required
Logwilerd’s Wark, Tondlerd of Demin. cree os tocinws eth naps dy the mo intetuncs. pur

13

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 18 of 66

and seplacement of any heainy, vertibition ad vic conditioning CHVAC  sysien and eqnipment
Serving the Premises f “HVAC. Syslem"):

(a) ‘Tenge, at Tenat’s sole cost. (i) wall contract vith u qudlified service
company Tar ube reguise (hud nut less frequently dian quater) maintedance atthe HVAC Sysicm,
(i) will provide Jandiard with a copy-of any service contreet within ten (10) days folowing 4
request by J andlond aud (Gi) will pause sueh coniractar te perform all soutinte miainiongnee and
depeur work sequined tu cunftiny to standard maipitenence practices for a system Sieh: as the HVAC
Systeme. Foe puxpises herenf, Sreutine mainienance and repair work” mens a)! repsips und

replucemedts ther thin Major Component Replacements. “Major Corpnncny Replacenmats”
rats teplacament of the HVAC Sysiem uf he major sommes unereof,

rp) = ‘Fenant shail perturm all Major ‘Component Replacemons whee
recoluuended by Tenmmt’s counactor in accerdunce with standard utainccnance practices tin +
system such as the TIVAC System, whieh wark (iachoing purts, labor, material and ussaciniert
clazges sod axes to the extent net paid hy warrunhes provided by Landlord or ute mnanudacrsrer)
sid! he at Tenant's dule Gost and expease., Norwithstunling the force ing, if Temani is required
{0 perfurni ab Mujor Competent Replacement daring the last: Ken ye Four (24) monihs.of the
Term becuusé repair nlone would noc, per standard miintenmince prvitees, he considered
appropriate. .and if the useful (He pf the replacement (1s reaxinably Octermined by Fenant mn
accordants with accortinnce with Seucrally sgcepted accnynting principles, or the. invernal
Revenue Cade and Rerulutions) is stoh thi the related enst incurred by ‘Tenant cannot be dully
anunived on a sirsight-line basis over the reauainder of the Tecai, when ‘Senant shalk he reimbursed
‘by Landlord hy thal aisoune ot the then uncmerazeel, rennunable cost ot such reglacement for the
penad heyand the renminder of die Term, Jrovidid: the seplavemient was nor necessiluted by!
“Tenant's uegligeriec or failtire ta properly maintain the HVAC Sysicm, Such winibursement shall,
nccur within thirty (30) days of Penant inv siciag Landlont for the appropriate paction uf dhe total
cia a$ evidenced hy reasynable <upporting dicumentition: however, that jf there femain any
ektensian apHign(s) under Sectivn 11.13, and such oplinnts) are duly exercised. chen ‘Tenam Atul
repoy Landlord the ponion of the seimbursement thet Tenant originally received anil i» applicable
tothe Biension Perinil at dé commencenem of such Extensivn Pesad.

Scetion 6.4. Inspection. Upon lnety-cight (48) Lows priar written sence 14 Yenant,
Lanilerd or its representatives. shall have (he right ub enter the Premises dining any basiness day?
(uivaning Monday durugh Friday excluding uatlonal holittiys. provided the inregoing limitauan
shall not apply in an emergency) during, the “Term for the purpuse oF inspecting satu Ge Maki
needed repairs. sa Jung as Landlond’s interference with itt: busi inese-of Tenant is udidimizest as is
rensonubly prucucable. In entering the Prauises, Landlord and il agent, contracts or
empiluyecs shall (ib enier only during ‘Pensnysnoateal business hours (except t inemerpencies). and
(ti) Use rossnonhle eifors noe to ohsimuct ur dixurh Fhe - visibility of ar uceess 10 Ihe Premises ar
nprensondhly' distuch or inconvenience Tengo in ihe cundact Of is duamess in the Premises. 7
such entry by Landlord or its agents of cployees autd the Premises or such mamenance, repair’
ar replacement renders the Premises unusthte for the conde af Tenuut’s business for niore dian
forty-eien (4X3 consecutive hours, then alt Base Rom and Additional Rent shalt be abated wntid
Yeoane’s wse of the Prentses 15 restored.

ARTICLE VI.

it

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 19 of 66

condemnation, snd Gi) any! sepdrste swan for loss of or dane wy Tenent’s improvements. vale:
fixtures, removable persona property and usamenized Teun’ Work thal hove been pald tar by
‘Teoant. Further, Tenant shall he entifled to eflalm. prove and receive, at Tenant’ s sole cust. in such
condemnation proceedings, such award as way be allewee! fir retycation costs, futures, veddhyilt,
Joss of preifits. and mther equipment installed by tt bit only if such award shall be in audditivas vi the
award fi the land and Building (ar portion theren{y containing the. Promises.

ARTICLE IX.
SUBORDINATION AND NON-MISTURBANCE

Scettiun 9.1. Subordination of Lease. Subject. to the limitations set forth ay this Aricle.
1X helow, Teutolagrees thar shits Lease is. and shall he, subprdinate toany morgage. deed ni tmst,
deed Lo secure digo, arany adic) hypwhoeation for sccurhy (say such insinnnenys being referred
lt berealter ns # “Morigase”) witich his heen or which hereafier may be placed epan the Property
ur ihs Premises. uneas the hater of u Martuaze elecis in make thiy Lease soperior Ais ils Mortgoge:
in the rianaea set fierth below. “The holder of any Mortgage may cleer that this:Lease shall be
ditperion Hi its Morlgare. and ‘upon written nulfieaion af such election ths Lease stall
autnnatically be sdpecior pc sand Monge whether this Lease is dated prite tn or subsequent i
the dite af the Mungage.. tt the event of 4 foreclnsure of any Monyage. or salé in fiers of

ifarectusuge, onihe condition dit 2 nf J caant’s rights under this Louse shall gui be linpoired or
disturbed, ‘Tenant herchy avrees to attom (6 dé successar Wy Landlord’s interest hereandey.
Now thstanding anything inthe cnarary contained in this 1ease, ncithe Landlord, nor hides 6f
a Mongage.- nor cany successor io Landhed’s interest hereunder shall disturh Tenant ‘ia as
possesion of the Premises during the Term, and Tensin’s righis onder this Lease stall not be
affected of tormininied, sc ines ay “Penant is pes in default under this Lease beyond (heexpiralion
af all oppticuble uvtice and cite periods snl pros ided that Terman atturus to any mortagee.

Section 9.2. Non-IDisiarbauce. Asa condition to Tenant's subonfination of thy Lease.
us Set Yorth in Section OL aboye, Landiond shall sceure and deliver té Tenant a recarded
subordination, nivd-dissurhance, and shomment agreement, in the fists atached hereto ns Tishinit
2" ar such Oier -cquumereraily reaumable ferm ag is pequired by Lendinrd's. mortgagee ta
“SADA. siatiug. ameng other thins. that. the event. of 3 lurcelngyre, or deed in liew af
foreclunure. ior sn dupe as Témio! is oet in default heyond te expiration of all appticatile notice
und sure. perinds, this Lease still be revopnized] and Tenants necupancy Shall not be disturbed. 16
Landlord has art delivered the SNDA 10 ‘Tensnt as required Leeein, a5 to any Monwage existing.
ost the date af this Lease. hy dhe cares of the Tucd Over Date or one hundycd eivhty { (180) thay
after the Bifective Date ef this Lease, then Tenant may, a ts aplion, lertiinate this Lense hy writes
notice a1 Landiced delivered ni any line fullow ing the expirstiom of such 30-day peril and te fore
stich SNDA is pruyided te fens. Notwithstanding the provisiutts 0 chis Article OX, duis Laake
stall not be subordinate to a future Mongage unless the helder af such Muryage executes. and
delivers ca Venan, a SNDA,

 

ARTICLE X.
DEFAILT

Section 10.2. Events of Nefaylt. Any af the fiilewing shail cussiiute en Event al
Defauls uncer this Leske:

1?

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 20 of 66

dn) The tailure of Terant ty pay apy munthly Installinent of Rent when due aad
such failtere continues for ten (1) lays after Venart’s receipt f written nuitice ihecont (except tht
ne more than iwe (2) such natices stult be feyvirel in any Lease Yenr, atter which, far the
remainder of such Lease Year. an Avene uf Defandt shall occur ifTenant Gils au pay any munthdy
installment of Rewt or hefore ten (10) days alter the date duck:

(hs) “The (aifure of Tenant ty ake any other payment provided fur under this
Lease when de and such fallore continues for thiny (0) duys after Tenam’s mesipt uf written
nolice drerens;

(ey The failure uf Tenant to perforin oy. observe any obligation. covessnt, oF
iorm sequired (0 be performed ar observed hy Tenant under this Lease other than the payment oF
mdney, und such failure is nut cured by Tena wrbin thirty (30) days after written autice therenl
10 Tenant (provided that th the case of any default referred 16 in this clause ie} which ganaal be
cured hy the payment of nioney aud amin with dilixence he cured within such thing. (30) day
period. if Tenant shall commence to ere the sue Within such thirty (30) day period und thereatier
shall rosceute the curing ot same wilh diligence and ccmtinuity. then the time within which Such
failure may he eared shall be extendéd fin such peril as may be necessary Lo ceoplete the curing.
ifthe sani with diligence and contiauity!;

(3) Aseéeiver is appointed to mke charge af substantially all of Tenuut’s assets,
and such appointment is aut discharge! within sixty (440) days after such appointment:

deb Tenzag apzkes an assipnrent for the benefit of Teant's creditors;

‘fi A potiion or other proceeding is filad by a: against Tenant uuder the.
hankrupicy laws of the United States, or under the insolvency laws of any stute and such position
orather priceediny is not discharred within sixly (fy days alter such fiting; ur

fey ‘Tensnu uses the Premises in the cununission af a criaue dy intentiqnally
damapes the Pronpises, the Buitdiny or any punt ofthe Po peny; it being agyevd thar the occurreaus.
of acrime within ar abuut the Premises (ever if involving rhe participation of 3 Texan canpinyce.
«whose: conduct has nol been muthorized of knowingly allewed by ‘Tenant to continue) shall nud, in
and of iself, be deemert ta vinhue this sebpanigraph (2h

Secticsn 19.2. Landlord’s Rights on Ocfault.

(a) Upan the scctirence and dering the cpatinuince afany one of more af the.
afnresaid Events of Definll, Landlord anay, at Landierd’s aptinn, withiat any demand or nutice
whitseever fcxcope as expressly requires In this Section 10.2)

‘Terminate this Lease by giving Teaunt notice. af terminmin, tn
which event this Lease abalt expire and reuninate on the date speciflet in such nutiee oficrmination
wilh the sume flute and effect as ough the date so specified wert: the date letein anginally fised
us the termination dite OF the Term ot this Letse. and all rights uf Tenant under this Lease and in
cond te the. Premises alrall capirg avid terminate and ‘Tensot shall senuain liable for all oltegannas
under this Lease arising up te the date of such termingting as! Tequnt shall surendes the Premises
It F2indlord yo the dare specified in such nutioc, and if Tennent fails 69 Se surrender Landlord shell

IS

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 21 of 66

have the right. witha notice. ts cater spon and tokr, possess Af the Premises aid to expel air
semave Temi 2nd ies effects without being Hable far presecution of uny, elaine for dlemayes
“therefor; or

Gi} Verminate this Lease as provided in Sahsectivn 10.2fa\i) hereof anu
recover trom Tesauit wil wcmal daimares incurred by redsed al. sitich breach. inchuding tie acwal,
dycumented cast of recovering the Premises and tbe werth a1 the time of seach termination of the

‘excess, if ang, of dhe amount of Base Rent; Additingal Rent ant all athe: charges reserved in this.
| enne, payable aver the remainder of the sialed Téea, over she chen easnnghle rental value nf ibe
Premises far the renuindes of the stated Tena, all of which amounts shal) he discuuated 10 present
Velve af a reasonible. disunant rare, und inomnediarely dite and payable from Tenant in Laindfard as
if by terns ofthis Leese it were payable im adyuned. Landon? may immediately proceed tp cullect,.
ot bring, aetion for the worth of dhe whote Rent, reduced hy dhe reasonable rental wduc and
discounted to present Value.as aforesaid. oreay pari thereat reduce as aferesaid, us Rent heing in
scars, ci

(ii) Without. terminstins this Lease, renniye all persans and property:
frown the Promises without being deemed guilty’ af trespass U9 tecoming Jitle fr-any lass ar
uvace which may he occasioned thereby and make seh alicnuions aid fcpauyts as may be
uecessary, in Janilicnd’s ccasonahle determination, in order te gojet the Premises (or n term, renal
fates antl conditions as Landlord, in its commertially ceasunnble discretion. may deem advisaliic

Jpan relening. romels received by Landlonl frum sch relettine shall he applied first wi the
payment af any mdebtedness piher than Buse Rent doe beccunder from Tena; sesonil ty the
payment of the most Cunent Base Rens awed al thal tinue third to the payment of rewanable. uill-
al-packercasts and expenses of such referting, including brokeruve fees, reasnoable auameys' fees
and cists of alterations and repairs, (hul nut beyond altergiions co restore the Pretiscs tad “vanilla
shell” enmlitinn). and the cesidnal; if any. shalt be held by Landlord und applied ta payment of
furure Base Reit as the same muy tccaune duc ind puyalile hereuniler fienn Tenant. (Tauch zeniats
received freun such relebing are tess than that to be psid by Fenant, Tenunt shall be liuble foe the
deficiency to Landlord. Any soch deficiency shall be catculutéd aad duc monthly. No cach re-
enuy or takiog possession ul the Premise: by Landtond shall be constried is an election On its part
We terminale this’ Lease or th accep 8 surrender thereul: mn

(iv) Withour fentinating this Lease, cure such desaull fir die decount of
Teaant (within weiving any cininy fdr breach of this Lease), anziuding, without limitation, the
right 1 pay or du any act whiell reasunably reeputres ale expenditure if aby sums of muney by
reason of the failure ar neglect of Tenant to perform any nf the provisions af this Leuse, and in dhe
event Landing) shall, at its election, pay such sume of in sach sects requiring the expenditare af
nionies, Senent agrees th pay Landlord, within. thiny (40) days af Tenant's receipt of wriiten
‘demand therefor, ail such reasnnuble. aueofrpnckel sums 6) paid by Landlord. pins ten percent
(0A) thereat. which shall fe deenwd Addjtional Reut anid he payable us such umier this Lease;
or

ty) Withiul terutinating this Lease, ollaw the Premises tq sennsint
Unncenpicd and caller Rem fram Teaaint as it comes duc subject to the abliiaion of Landfund in
mittgnte its damages as pee forth hezeinbolew.

18

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 22 of 66

*

fh) If this) ese. shafl terminate as 9 result uf an Event of Défavle hereuniler,
any funds of Tenant: held by Landlord may bé Ajyptiad. by Lanidlurd «thy dimages payable hy
“Tenant {whellwr provided for herein ut lay law) 118 11 TeSule Of such terminaliva ar defaults:

{e) Nejther,the Cemipcncement ; at dny anion oF procesfing,. nor the sccilemeat,
therepi: nue catey of judginent hereon shell Iyer Lundturd from: bringing ‘subsequent ucliuns oF
proceedings rom time to lime, hor shall the. failure’ 0 doclode # ia any wclion.or proceeding gay sum
Ur Sums Then tae be a bar to the maintenance ofuny suisesjueni actions or procesdinys fur dic)
recovery: ef. giz sum or Sunys FO ciseinted.

(3) “She Tuilure of Landlord uy insign upon, perfarmance of any uf ihe terms.
conditions and covenamys herein shall not he deemed to be 5 waiver oCany ight orremedics hat
Landiord nay have und shils not he deened a waiver oF any subsequent hreach ur defaule itv the.
ssryis conditiuns and covenants herein canwinedl eNcepL as Ny bs expressly” Gaived in writing,
‘The audnienanes. of any action dr proceeding wy tecover possessiun Of the Promises, dr any
installment oy mstalbacns uf Base Rent, ar any othee moneys tliat hy heducarheeuine dado
Teonnni (o Landlerd. shall not preclude Landlord. faint dbereafter instituting and unintings.
Sobsequent. Acuiciis OY praceedings [ex tke reeavery of pissession of the’ Premises a af any bther
moneys Heal may bE cue dr: ecome,.duc irdy: Tenant. Avy chiry ar re-cutry by Landlord shall nat.
be deeraed 14 absolve ar discharge fenape from liability hereuntien

Section 19.3, ‘Mitigatiqn. of Daaiages, JNonwvitlistanding anyibiig to we ciminiry,
‘conned ii this ‘Lense, upon 2 default by Veniint. (i) Lenuiond shal) ike commercially reasonable
-effurts 16 mitigate Hts diriages. (1H) any atists ufzeleitiny chargcahhe tsi Tenunt pursusiny te Mie vers
uf ins Lease stall: exELTE any costs 1 restare: ilfe Premises: hesuad a “vanilla shell” euniliion,
any onarkes cemncessians granted ny replacement tenn: aid he “unamonized portion uf the gusis
attributable 16 the porian of the new tendny's ierygescaeding: the Ferns herenl, Gili) Uf Landlord has
die sighi 10.acncleraté Rene pursuani fo this Lede ut tt tive in no event she Landlord dave die
sighit te aGectorsie (he Tutine Reny pr any dther suns other than as nyted in Subseciion 10.2/aWitt
ahove, aimvl. (iv) in nr: even] shall Teaday be lable ty Landlord for conseyvental,, indsreei.
speculative ue, punitiys deaniazes. Gaudet’ this Lense: indludijg © without limitatinn any Cimiges
Landturd, may. have ith respect to ceetenancy idhations | tunel Ailier teases Ar’ peniilties Guder
oiher dgregmenls doe to any holdover hy Tent.

Section 60.4: Abandonment. of Personal Property., Shoukt’ Tenant tail in remuve 5s.
personal praperry ipein ahustdunient, expirilicai, tertinatlan of reetivery of pyssessthn and after
thiny (30) days’ writen notice ta: Tenant-‘té eomove its prnerty. said, notice: Us als be:
“ennspikuonsly posted on the Promises; alk peesonut Propeny pf any marure they pending Gn the
‘Presijsées shall be decnied abandoned aod uile dierete shall yest: exelysivelyin Landlosd: Landlard

emay ihereafier remave anid dispose of or Jiquithilé sdid personal pritperty as ‘Laadinnd. mily them
properin is sale and absalucediserétion, privided, however, thé procccds of any silcur liquidation
af such property Shatl be applied. first to reduce any sums ciGed by ‘enantio Landlind. including
Siynige costs. wllorioys: fees and any “othor-expenses jigurred by ‘Lanillord resulting Von stich:
ubandanaient, and any Swiss cemaining. shall he cenicacd to ‘Tenant. “Tenant hereby 3 Weives any
.chaid forless or daniage aiging fromm Laindliivd’ 3 dealing with Tensur’s Property pursuant ty fhe
‘aux, ul this Secticn 104°

20 '

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 23 of 66

Section 10.3, Defunit by Lundtord.

(a) f Demand, still ail, retise: ar aegtect to comply with Landlord's ebliguiions in
aeemrdance with Ihe tems of unis Lease, and if Lanwiord shall ot cure suc bh filure, setusal or
neslect within thirty (30) days atter notice fray Tenant specifying same (or, if such failure. sefusal
at neglect shall reasiiahly sake more dian ciety (30H days ti cure, Landlord Shall net hyve
cunmenced the sme within the thirty (343) days and diligently mrasecutcd the same to completions,
Tenant may, al Tenane’s upuon, withous waiving any clr for daunages for breach af alrecnient,
at any fie thereatter cure.sucht &lurc. refusal-or acelect on Landlord's hetalf, provided thust
Tenant may cure ny such failure, cofnsal or aceloct as aforesiid. privt lt the expiration bf said
cure pened, withvut nuuve to Landjord.3f aa emergency sisting vexing bint solely if dhe curing of
such breach in failure prince in theespirninn ol sith cure gerind is ppcessary LO prutect the Presmiscs
or Tenant's inyeresc therein or to prevent injury Cr damage to persans or prnperiy. Lanlord élioll
teiniburse ‘Tenant for any amaunls masimably incurred hy Tenant as afaresaid within thirty 305:
days af Tengni’s writes demand therefor.

th). Whandlord fails to pay of ecimburse Tenant avy amount dus 1 Tenant by | andlord
pursitant da the powlsions of this Lease Aeinding. withnut limitation, Sectinn Ath, Sect
PO Stab wud Sécvi9n 11.24) within the time pesiud required therein. Tenam may deduct auch
cadwunts (plus x late cheyge enuaf to ihe lesser of ten percenr.110%) of the uraount due a the
Titian Jate charpe permitted unvcr the circumstances by applicable laws fram the next
insilmeats Ot Reni due hacwddér until Tenant has recayped such castss pruvided that Uf this
Lease. shail terminate price to Tenant's being reimbursed in fall diraugh such Rest deductions,
Landiort shall prompdy pay to “Tenant the remainder, which oblrgatinn shall curvive Lease
termination. ‘Landlord acknowledges dhat late payment by: Laaidlord co Tenant will cause Jénant
in incur cists dat are exingocly diffi cult (0 dscertaia idan exact amen. The parties agree that
the above specifics! tic charge represents 4 Lair ad reasonable estiniate nf the canis Giat Tenant
Will incur by yexsnt si Landlord’s late payment.

de) Nevecference id any'speel lie right or remedy shall preclude Teaant from exercising
any otter Fights or rom havudg any other remetly or from maintaining any action to whieh it may
auerwise. he entithed at law dr ‘in cypity. Ne failure by Tenant to insis, upon the siriet perluemance
aAlany ugreement: tem. covenant or cuuditinn hepeof. oc ( exestise any right or remedy
CONN LENE UD Abrruch thenaif, shall constimte a waiver of any sneh brews, gercement. lerms,
covenant or condition: No waiver by ‘Tenant of any breach hy: funda’ under this Lease shall
uifert this |cusd in any way whatsnever.

Section 10.6, foshitity ta Perform and Force Majeure. Except as tu the tinttly
payment of monclary obligato herennder, aid subjcet to the limticition specified in Section £5
-herenfas to rhe Ouvids Daliv ery Date, Landlord and/ny Tenant stall be exensed forthe pesind al
any iletuy ind neither party shalt be decined an default with séspect to the performance af any uf
the terms, cwenaats. and conditions af this less ia be perfarmal by tt Wd any failure of its
performance shell be dug th any strike, Inchon, civil commotion. war, warlike aperatiog, invasion.
rebellion. hestilives, miliary ur usurped power, sabulage. governmental regulations ar coils.
mmabifity to ahisin any initerial or service, Actof God, weather, or any other emmse abaseever
{including failure of either panty to supply necessary data or instructions) beyond thi: reasonable
‘coral of such party: ("Eorce Majeuie” i. amt the time for pertormanve by such pany shall be

21

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 24 of 66

extended hy dhe periad af deluy resulting drum ar die to any vit said causes so lung ds the slected
pany notifies dhe uther 10 writigy (with reasonably salsiaciney evideace of such event cami
such Dore Majeure delays. within five 681 business days af the occurrence of (he event of horce
Migjeure (tailne which the perty will be deemed to have waived its reht ta chitm a Force Maycure
deluy therefar, incinding delays in the Furn Over Dates, provided, buwever, in the event the pererwi
of delay resulting fram or duc to any of atid causes cacceds one hunhed ciphty (180) days, enther
party nid) terminare this Lease upon written neue to the other. Additionally, in no event shatl
Uss Sectinn }0.6 deluy Teaznt’s right to terminate pasta ww Sectain ® uty for # failure by
J andlont to substantially complete: casaulty eestorutios within (he periad provided far therein, nor
shall any delays ip obtaining the permis necessary te perlarm or complete 1 ndlond’s: Work
quality as Force Majeure tor perpones of Uda Lease.

ARTICLE NL
OTHER PROVISIONS

Section J1.1. Definition and Liability of Landford. The term “Lanitlord” as used in
this Lease shall mean puly the owner or mortpazee In possessdun fur the ume being of dic Buihitar
in whieh dhe Preuses ts focated or the uwrer of a leaschold interest in sca Building op ihe land
thereumdcs su thal in the eveat of the sde of Said Building of feasehold interest of gn wssipnmeat
of this Lease, or a demise of sai Bmldimg or laud, Landlont shall be and os henchy entirely tree
und cclieved of al) ubligatians of Landlord subseqnenily sccruing. {1s specifically understoud
and awreed (iit cacept with revant to a breach of Landlord's cnvrroanmental mde uuuitics set forth
in Section LL20) there shall be no personal tiabiliky of Landderd in respect ta any of the covenants.
conditions ng pry tstans of this Louse’ it the event af a breach ar default by Landlend of any of it
oiigations ander this Lease except with regard mo broach of Landion?s envieunmental
indemnities sel furth in Sevag | 1.20, Toaant shall [ook sotely te the interest or equity at | anion
in the Property and the rents, ince. profils and proceeds trom the Property tor the satisfaction
af ‘Tenant's remedies. Nothing berem shall probit or restrain Tomart (rom sexhiag injunctive
rehet or proceeding agaons renis, novenues, net msirance proceeds ar net sale proceeds available
to Landlord as 01 the Property.

Section 14.2. Relatiouxhip of the Parties, Nothiag contained on this Lease shall be
deemed or canara us creating the relitionship of pone and ayent ot a ponnership oa punt
vane between the purics here, it heing undersiond and spread that nether the ncthod of
computing rents qar any other prwiston coniuined Lereig nor ny acts of the pasties hersta shal]
be deemed to create any telauonstup herween the parucs other than that of faadlerd and temutt.

Section 113. egal kapenses. [1 cuher party hercta fs made ar becumes a party to any
itipaliaa conamenced hy or ayaiuss the other purty involving ihe enforcement vl any of the rights
and remedies at soch pasty. wr aning: om account of the default af the ether party iu ihe
perfomance of sich party's ubligatiins hereundes. then the prevailing party in any such litigapnr
an ike party becoming wavelvcu in such liigation hecawe af ¢ clais against such uber purty, 95
the case may be, shall evewe fron the other panty sd) cons and reasanable attomeys” fecs aurren
ny sevh party af taal anton appeal in enonection witk such litigation.

Sectian 11.4. Indemzity.

+

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 25 of 66

Notwithstanding the forceving or anyiling io the contrary vantained in this Lease, ihe
consent of Landbord stall nia be coguired (1) for any subletting to a dicensed and prtiperly rained
tranchisee of either Matiress Tim. tae, gr any! Retated Entity (as teres below defined) or their
fespective sucecssore in intereat (provided ; sach franchisce or one of mye of its owners. directors,

manugers uf Officers has at least three (3) years of retail experience), (Fil for agy ass gument.
subletiiog or irinsfer to « Related Epsily, or (ii) for any ecignment ar cansfer a aumection with
a merger, Teersanization, ar sale af alld sabsianiially all -of the assets af Tenant to eny- othe
penn oreatiiy. “Relsted Entiiv” shall mean any person. bint corpuration, Limited liability:
cctoyTappeity partnership, venture or ether entity which. direedy or indirectly; controls, at is contmiled.
hy, or is alse consntted by the same cniity haying acnnrolling intercst in Tenant. In wddilion, any
Sale, issuance or other transfer whursoever by Tenant (or any other pernon vr entity) of stack or
biher ownership interests in Tenn or any Related Kniny (whether in pubtic ‘offering. «cr
subseyticat therria, or pursuant to 9 private placement Or niher sinBar transaction, oF subsequent
thereto. or in any otter tensrction), shill wt roquire Landlord's consent or he atlérwise restricted’
ay prohibited. ‘The wansactians pennitted withmut Landlord’ S CONSE pirswunt in this paragraph
ase hereinafter relesred 10 as the “Permitted Transters”, and the panies with when Team is
pemnited to cfiect such Pernitted Transfers ane hereinafter referred to. as “Pesyritted Teansterees”.
In 1 event shall Tenant te pernained) ds use a series of one or abe Pennitied Transfers snlely fir
the purpose af “spinaing afl the Lease ww an independent third party thar would gat oherwise be
a Permilied Teausferee AS an cxample of she ferepotae, ‘Ponant shall not assign the Leust tu on
affiliate curporating whose assets consist solely uf the Lease and dhe rights granted herein and
thereatier sell the stock of such affiliated corporation to un independent third purty, wrth whe
inendes! result being an defeat the. PULP ES of this paragraph hy the irunsfer OF the Lease fo on
independent third party hy midaus uf what would otherwise be rw (21 separate Pormilted Trans ters,

Seciion 11.7. Surrender of Premises, vit the expiration or termitation af the tenancy
hereby created. ‘Tenant shall sirrendes dhe Premises in suod condition and repeu. reasonable wear
and teur and damage by castulty aud condemnation cacepled, and Tena shulf surrender all keys
for che Preadses in Landlord si the place then fixed far the payment oi Rent and shall-iniorm
Lundlord of ail combinaions on Incks. safes and vaults. if any. in uke. Premises. ‘Tettant's
ublization 16 observe vir jertarm, ths cas cuunt Shall survive the eapirarian nr wther tennination of
Ibis Lease; Priar ithe expiration ir sooner termination of this Lease, und caxcept as otherwise
provided beluw in this Section 117. Tenant shall remove Tenant's Properiy trom the Premises,
and Tename shall repair any material dinuige othe Premises caosed by seeh namoyel. In the event
“Tenant does ont make suct repaizs, “Venmi shall be liable tor and agrees 1 Pay andlurd’s cust
and expenses in makiny such repos, which nbligation shall survive eapirauon or termination of
this Lease. ‘Tenant shall hot remnve ar be reyuired (0 remove any plumbing, or electeien! Hxures
oF cyuIpment, heating os ay “conditioning equipineni, Nor coverings (including. but ant limited
1G, wall-te-wall carpeting), vals, air ceilings. “Ml of which siudl be deemed by wuduittte a part af
the interest and estate of Landlord nds shall Tepant remuve any fists an quachinery thal were
(urished or pid for hy Taundlodd whether initially insdatled ser replaced: ‘The Premises shall be
left ia a Omom-<lea cundition,

 

Section LES. Boldover by Tesant. tithe event that Tenant shall hold the Premises aiter
the expirziion of the Term without tie express wrilten cunsent of Lamtlosd. and prided further
that Limdlnrd has seceyted rental dram Tera during the holdayer pevind, such hokling over shall

“be doemed th have created a tenaney ut suflerance, upon nutty rental basis. and otherwise

“

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 26 of 66

subjectto ll the terms and provisions of this Louse, excepr ag contemplated to the contrary aii tlits
Seegion £18. Sach mondily cental shalt tie coinpuicd on the basis of one hundred iwenty-fivé
percent 125%) of the mauthly installneai of Basi: Reat owing under itis Lease during ue.
immediely preceding Lease Year antl aie hundred percent (KM) af the Addidenal, Rent ad
albather additional characs provided by. cis Lease, During-such tenancy, Landlord shall have the.
fighi.atdny Uimeé 16 enter thé Pranises to show the Preaiises 19 prospective tenanis:

Section $1.9. Liens. Noawork performed by ‘Senant pursuant 10 this Lease, whether in
itis nature ff ennsinection, erectiiin, gifesion ar repair, shall he deemed io be fer the ymediate
iseainit hone! af Landland so thal noaieehanic’s or orhér liens stall he alli¢wed ugamet:the espe
of Landon! hy reason of any chrtecat given by Lindkud to Tenant ti iagrove phe Premises.
‘Tonant shill pay promptly all pesuas furdishing tabup or muiterials with respected any work
perferned by Tenant or is caatracies on or deat tbe Premises. Ufany mechunic’s ax over liens
shall ai any time be fed Against the Pranises ar the Property af whith the Premises isa purt by
yeuson. ef wiirk, labor, strviewsor audicnats perfiiied ne fumished. of dtloged ta have hice.
perfiired of furnishad, to Tenant or ioanyime holding the Promises diroygh ov under Teyant, and
resordless.at whether any-such licn is asserted againss whe interest of Landlont co Tenant. Pena
shall forthwith.cause the same io be diseharded of record ur bonded i6 the reasonable satisfaction
of Landlord, if Tenant shall fall t6 cause such tien Tordiwith 46 he se discharged ar honed alter
bem ninified in writing of the filing thereof, dhen. in addigion, io aug other right or remedy.oF
tamdlond, Lan@ord nay houd.or discharge ihe Sune by paying lhe amiunt ctyimed.sd We duc, and
the amount so. paid by Laodlond, inetnding seaxonableallomeys’ fees incurred by Landlord civaer
in defending wbaidst such lien, Orin provusing the hoading or dicharze oCaucli lien, plus ten peccedt
TIN%) thereof shall be tee and payable hy Tenant to Lantlerd ag Additional Rent, Within thiny
(30) days Of Tenant's reeedp ofp wrilten Mvaite tor sane,

Section 2110. Late Payaidats and Uncollectible Checks. In the event ‘Went fails iv

pay Landlord any monthly installingat oF Rew oi. civ belpye: five (54 Husingss days aite: dhe date
he (sit, as qv ine firsf such delinquency occurting yn any Pease Year. such failpre is avi cared
Within en (10> digs afier ariten notice i Terint), Conagt shall: pay to Laniljord a ite payment
fee. ia the apount of S500,00 and. in addivion thereto. sucté late aniqunis shall bear inferest-ad the.
Interest Rate qacending froin ihe dat. duc) until ecdeived by Landland. Suid iatgrest shall bc
Additiqual Reat snd shal] be payable ingether: with tie next installinent of Base Kent. Tenint shell
pay! Kifiy Dollars {350,001 lor-any check dnit"Penant delivers. tw Landlord, whieb is naz henered
‘When presemed for collection due wo ‘Panam having insufficient funds in tis accom. Showld,
Tonain daliver an nacolleciiile check, Landlord cai sequice Tenant 16 ake rental payntents with
cadli tr cashiers check.

Section VLAL. Waiver of Certain Rights. Vandlad and ‘Conant. Gad any subienanth
Pieréby muiually waive any and. all cighas which citber may Nave 06 requese jury tial 10 ony sctiiin,
proceedinicur Counterclatin (Gxecye Fos hose invelving personal injury-or propery damage) arising
(ut. of this Lease arTenan’s wecupancy df artighi gs accupy the Premises, Tenant futher agrees,
that in the eVent Landlord. commences any Simmurny: prowceding for nonpAyiuent af Rent ar
passession of the Premises, Fendnt Will ant thterpese anil herepy-waivey all sigbtt0 Interpnse any
Pennissive counrerelains of avhatever maura if any such procgeding. “The panies eich avaive any:
THEN wo the award of conseauential or exernplary Ganges jnany amount,

i
tS

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 27 of 66

Sectinn 11.12. Notices. Any notice, demand, request. consent, epprival ur uuer.
communicating which either party hereto is required oe desires Lit be given 16 the oiler shell be 1
writing and shall he given by private express delivery mail (with condiemation of receipt), or oy
penstinal Ucjivery wr by registered or certified ineil. addressed Wo Landlord or to Tensac at dhe
incation chawa in Sectiont LLK). excep hawevey, that any murithly rent sittenients in invulecs,,
real estate tit. and insurince bills and reconciliation... iacuthly propery payables and the {ike shell
be addiessed ti Tent at the Ineation shawn in-Szction'1 1b. Any natice. demand, mquesi,
OMIsent approviil or orficl eemmunTeciicn so scot shall be deemed We fiz heen piven as Lhd dude
may he. apan delivery aF by express mail ur personal delivery and five (2 business duys after the
sume was so sddressed and depasited:in she United States nad] as certified mail. with pasinge
thereos fulty prepyid. Time for response ny any stich nptice shall commence Gem the dats of-
actual roccipt of such notice. Uf delivery is refused ww any able an he made, te day’ detivery was
first sitempted shat! he deemed the: delivery date, The purported givin af notice pr erencise try
either party of any right, option or aivilege by any means other than written notice given in sirics
coulplisnec with this Scetion LL12 shall pe null, coid and al no force or effect. even if any such
wiher mains of conmiunicaiwn speceuds j in Cdascying agutul notice. Lithor pany may change m5
Address Fur Notiers by writien nutise ty the other, anit Tenam may change. its Address fur Rent
Statements by wotien police 10 ‘Landlon, Gath of the parties heyeto expressly aarees ‘that its
respective aunmey Stull he authnrized to deliver notices on i15 dehall.

Section 11.13. Reaewal. Tenant or 2oy suocesser. pursuant ig a wansi¢r peruiited on
ennsentéd io urider Section LL6 hereof slalf have the separate and CONBCCIUIVE Opliins Ge CRN
ihe Tenn pf dhis Lease for the Extension Berinds ikescrilved in Section $,J {ec}. privided (it written
notice af the exertie: of an dpi is gaven ie Landlnd acy more thant ane hundred eighty (1805
days bul not fewer than seaty (60) days yertor io the expiration of dhe then curren! Terus af this
Lease and Gi) Tenant is ood in default ‘under the terns of this Leust deytnd applicable buuce and
cure pesieds ai the time of exercise of this option. aie option to extend is esercifed, the Base
Reni tor the subject Extension Perind shall be as showy jp the ase Real table a Section JM)
ahove

Section 11.04. Recording and Short Form tease. Neitber pany shell record this Lease
without the express privr writes consent of ihe other, provided, howeyes, that cact pany agrees
ty exorute, ucknuwledge and de}ver ne ony tine after the daie of dis Lease. atthe eequest af the
other party, a “Short Form Lease" suitable to? receding, Alb recording costs, Jers or charges dite
and payable upon the recording of such “Short Foray bewe” linclnding, withuut Hinitstiog. ‘iny
nd att tases dite or Collectible ttpar sith recording | shall be pivahle im full by the party requesting
the sams.

‘Section 1125, Entiré and Binding Agreepient: ‘Applicable Law. This Lease caniains
all of the ayteements between the panics hereto, and it ruay fot he mosified in aay manner other
the by agrecnent in writing, stemed hy all the parties hereia or their suzeessurs in interes}. The
terms, Covenims and eunditions Contained herein stall mure te the henelit ot 'and be hinding upow
Lantiord and Tenant: and their respective sucecsknrs amd assis. cAccp as may be udhécwisa
expesshy prwided in this Laasé. This J case. und the ivhis and duties af the parties hereuniler,
shall he cansined in uocudunce with the laws of she Sie of Cnldruile. withuut cegind to the
contlicts nf laws principles reedgmized in kach tate,

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 28 of 66

Section 11.16. Provisinns Severable ‘If any termi nv provistuns al this Leuse. ar the
application dheveo? te any person ur circumstance shall, 1 any extent, be held to be invalid ar
unenfircualle by a court of competent sorisdiciion. we memsinder of this Lease, ur the upplicdtinn
ofsnch fern or provision be pérsuns Or circumpalatices other than those as te whieh 7 is held invalid
of gaentarcenhle shall net be affected therehy and tach term aud) provesion of this Lease shall he
valid and enfirevablé 20 the fullest extent pentiitted hy taw.

Section 1107. Captions. The vapvons conlaned herem are for convenieace 2nd
reference wy and shall nat he deemed 8 port of this Lease or construed as in any manner lienitin®
oF exemplifying the lems aud pruvishims of this Lease ei which ihey rhe,

Sectinn 11.18, Esioppel Certificates. As any linte and trom lime to time dbut na more.
Ina age in any F2-month period: proved, ¥ tundlurd requests mone than uit (1) such statenent
ta any twelve (12) consecutive manth perind, then ay a Conditions Lo the obtipatinn of Tenant 19
preview and. execute -‘Samic. Landlord stall qty wi Te enant, conte mpurimanisly with Landlord's
request for suar, a fee cquat to Five Hondyed Dollars ($500.00 1}, adh af thig parties bereto shall,
within flurty (30) day's after rece of the wrilten reyoest of the Cther purty, execute, acknowledue
and deliver tet the Teestitg purty. stating. if true, G) that this Lease is 4 une and exact cipy of the
lease between the parties korew,./ fi) chat. there ure no amendments hereof (nr, if Amcuied
specifying the :mentinents hereof), Gil) thar this Lease is Mien iy full farce and cifect and that. to
the ceniifjing party's actual present knowledge, there arc tw ‘oitsets, defenses of couNIerelsims 10
the peysnental Read reserved Leveunder or the performance ot the ters. cov ensnis and eanditions
hevegt oy the pst of Tenant ne) anillord. zs the case may he. to be performed fir, if not so, seling
lonh the nature of the offsets, defenses nie enymerclaims dhen existing). and fiv) thai gs of such
Hale, nu default has been declared hereanier hy cithe? purty or, if niu true, specifying the: wating of:
such defaull, Penantackawwledges thet the doom of estoppel certificuie atixched to this Leese as
Eahibin “1D is satisfactary i Tenant:

 

Section 12.29, Joint and Several Liability. IT Tent 3 15 conpprised Of nuwe than one
party. dhe ublivgations and dutiés éf‘lenant heretinder chal be yotm and several.

Section 11.20. Eavironmental Matters,

(ai Landlord hereby reprosenrs thal, 1a ¢he best af Landiond’s knowtedee, as nf
the Effective Date. and is af the Rene Cammencesnent Date, (i) the Premises and the. Property.
Guzldding all 1 TNprAversenitey, wh xTonmiwaler) cow cuniply with ofl Eavirenmental Langs (defined
belinw) and are net comtandnated with any Uavardous Meterivds defined below): (Hi) chat any

‘Haginious Materials bereinfnre generale’ fram the Pripercy have been dispusdd fin accordance:
with all: applicable laws; gnd liti} acither Landon! ner Tenant-is or would be liable under any,
Hnvireimental Lawes for any activities wcurring with respecs irs ihe Property de the Premises prisn:
lithe Reni Cononvoceimcet Date, Should Landlord he nvified that the Property does aut eumply:
wiih all Ravirsiunental Laws (except us ube reandt of Tenant's vivlatinn of same), dient ) andlard
shall take inuncdiate MEPS 1a CUNTELA ONY such violation or contamination. Landlord shall pumue
complies with all Enviromental ( aws with réasumuble diligence und if Landlord shall fail w do
ste hen ‘lenant shall have the right, spon thirty (30) days written notice, te terminate this Lease
aud be relieved of all turther liability hereunder. Landlord shall defend, indemnify and halit
harmless Tenant and ité siiifiaies, subsidiaries, hencfickaies, apenis aml enployess trom and

27

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 29 of 66

 

V LISTHXd

se

SLY WY ports aautsyng weg si “1bOs IF “1068 ‘D'S TF) BY AlaaG29y pur noNEARSUYL)
daNexay ayy HOSP" 199G L179) vy Kaquery pue aonesngduury ‘asundsay [TAUNTS
AASHTO, AP we] WNdtAIAY ““HUipAjsut “shORETaL 40 QauRIIp ‘APOI “SALTT
1230) 28 sper ~yraapay Ay por{adjAa to parausissa tpaniq nigral soyjeadoy 0-mon $1 RYN. | SPER
FATE... Maemy) saumseqny. wayne CUE dO ZagHUTSqNS SHOpIemy <0 SieusieU -“sNOpATY
TESA TNOPUTAKE LODURISNS ING SISUEN ANS SpHuASUCp “UMNO. “Sudnwsuds sd ‘anpeud
wTdjonad Ji Wunaponad: Sur Ky Cuadoay ay) yO UOUMtITINAIINS 40 HULUAOd WO uMNEULEE NOS:
AYRPNSQAS AK JoEpAtIs “SaTijesy “soseojas sul [esos Avie te wadaol anew (ioasnye UGtStioINa iI
jemouss SER PIE) 9Sk977. Sup 30 MDE sy) Ye LeayMp dun AuE 1e-1sINa Arie yi wonIpuns Aut
Oi JJ eal (eys pT) SOTA, UMA UN “OTs PANSY tap

 

‘OSEYT
STUD. 30) WEALD) JsTODy Jo duilidxa DYI DATA [OHS Dz TT UGHSIS SUL Hr wy, Hs, 1UbUay,
JU Soup Qerg pire suahisdign “SAN say, ‘WUeELERE,  SagruTa,| aye jis LTshaSstad SIAL AP PLAT PIATT,
20D 2p Opsqud’sd tig wrens (uup wo *Cusdor ii se WaRINIAG ENE SAZdy|Que zn sappacswOd

“STIRS SHE ab POPU] Fq PINUS (4) SAMWeMUGS 10 sa0.AOydula Seiathy Si se wots ky pasts
(tj pury Xue JO SHELL) (UAC OT “OT PHIIND IsTayy] SI SpuA (SHORES Ye WOME MORI IOUT
VLONENCLY IROBUAL TvipAsut) sHHNSHAG SATELAL [EGS WIAD OT UE puc pun[ ue] OT AYRE 3G
JURE UMURIWOAT OLE SE] AY UT Cannes ay us Turse SucpaeisiplAiON “Sagwuaty Yi IO
twinziaily suspue osn ‘qnngedii: 730 GLUeRay, Wiha) TuAyRses Taxa AY] OL UANIPUED [uOWENOUART
Aur go uysru. fq. (Guus pejaumeand Aue tony molaar “Furpmpiuy) syed an sued

Sry: sue Sn -Xaadang sup Jo psaypuls p meUETP PazEsse 40 “AMO ah sy poR|pUET fy pean

SHIMISSMySip pul: Sastiadva- “SietK) “stuawepor © Sans ‘SAUD "spucyiap ‘sttiley) Sapyprad | *Satiioep
“SQCSO, SMM Ss “SUONTA YO “NULQUE Ie pur fat twos 3 SSA liny Sundauy OU: PUL “Slut pire
gaaso}dios ‘stomp Ssaaijj}0 Yee PIOTPUNry p(Og ple Cyeustapul ‘puryop 7 5aruse Ayauay, wna,
“XpadaQe{ ayy 30 wind: .3un0 Sign av SSMU dip jo -35ie suypun youadd Jo;pem Honndnasd
Surenay, Fomor Walla on dayfesioyy ay Mau Sapa JATENSHiRipe a uinnd 40 ‘suUTTIPUYD
nistpal ‘syttuad SOAMLIPLO “SapOD “SUOHLINBAr “sal “SpTepeMT ‘NM E AONUMA
AYLI JQ yeony Says ‘fedongy spqroyedy jye ynyay Kyelitios [joys aay Sow] sip go vu, otf
BOM SOUT pF Te (RU) SATA pun SMIUDANS AYN) [WVU E “sAvenE pEUAUINON AUT aiqrjdde [jr
Turse poesoy Poe sour z lye) Son pun SUUUESI LO aalnleniEw pup sssutsng s j[Orday,
doy Aestaati flue Rrautmynd 1w9x9 IM) ny Grapuiay OMI] SHonpoN! Fuyiva|s TSMOUHSNA Jo FAO.
grep SSpured ‘saaritia sep agur SOproar Topag: SUED OSUUHE SE YONG) SMO smuipsezy

Jy SSyatiab yp Riluie ung son pun yo asculsip 20 Asi “9201S “OEP UT PG |PUR | Jo wRsuy
a OF aon04 spi patinusd Ay [PS limita yz “aval ‘pra sedadoqdura 210 OTN D
“suaSe su 40 sueusy, Kq Xuaddag ai) fo utntoll AUR. ih Sa5uuasy aQl the spout ' SOUDIE7E|L
Soe yo admins 9 uniptudsven ‘eeodsgp tuojsyrata ~alulosip: ‘aanasoad usaieaa ah (ps UNG
SUIRIOTITMS “UP/IOUIS “AEN DY MY|}E WH 9sNTD JOU. [eis peta (Hang, asta 40: (RAGUT |
Aur Pp SHAT] SUN JO aUDE SYN SAL sou) Me Ye IMD saakie. Hue sruTANUO Agasoy iued,g,

ae: Sit ja sanriqnd ayo Aup ‘95 eHIpPR OL PUR “Hulu anopeN bas

 

*2yr yp SY sO WUnpNaUA fudUs ln UUNTEdxS

ai salads’ (SYS TET) GOTSSS Siu OF (Cady 9S. PNP T fo San ANE PHD Sujet |G “sonnp sty,
SIHRUNEDS .t0 SaaXauind “EDs Sy wt hbo. Ag pesmi jew PUpy Aun yo (pautjap soyruiasoy, se)
‘SHOMIPIED?) [HAGUE a anp FUCA, See poMossT 10 *Cq prasirads aq Seu yy ADONIS
SENET 10 pity Aue jy “sasuadse PHY Sop Suey NsuUD PUT 7 GaudiG ye siqoubsros Senpnyody ‘sasualsa
pue sr SadiuEy waned “SuTipgry “MumMTpnl “sey “suilels 'SANSO] “SRONETYGO [TE IFW wie
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 30 of 66

‘S.C: 260151. seq.) and thie Wate? Pitlution Cimiral ASTI WSC. 1317. cb sii Jfemletively,,
‘the -Egyirwumeniat Laws"). “Linadlerd: Representy. “and. warranls [6 “Tenant aban, to dhe best ‘of
Landlord's knowledge, na Havadous Materials haye beén generated, stored “or disjpuscd OFon the:
Premises or “the. Priperty i ‘in violation oF apNlicable | laws. ‘Landlord shath ‘eanply with, ani shall -
pay ay cists incaaied in ‘complying ‘with, any Environmental Laws stew its effect, incliding they
+ perfympance of and paynient: for aun covgonmectil “cleanup avin ane dhe proparatiin” of any,
Shesuire ar ather renireid plans,.excluding, however, any casts pelted w Hazartoncs Materials an «
the Deapeny estahtished i have! been caused direcdly by; Tenant's age: at the Property- ~

. Section 1 121., Interest Raté: Refer ences in ihis Lease. the. vnwenest Rac shall mean.
a rate. oi imeres per ang espual to the Jdsser if (a Tou peyoons "(ans abave the prise Thi af
i interest (as published in Tid Wall Stceet Jniirnal. us. in the event Tha Wall Street. dournal fuolinger «
“publishes ibe prime rare df interest, Ihe pr idle Enrerest mile ag pubilished, by 20, alternative Tational
pahticaticn natually agreed uport by Wie parries) delerasingd as of the chiwany Reni or oihercharse
ander ibis ‘Lease is duesind far: which. anterest al the Jererest: Rate i iq charged, ar ib) the miniiiuta
mate Allowed dnder the circumstances by applicable. lave?

Section 11.23,. Broker. Loniiiond aid ‘Vendni repregenc and. wamaae ta euch éaher that):
gach has incumed ii Tabilines | or claims for brakeraue coumisstons AF findia"s Tees in cemcetinn,
wilh dhe exeeution at ihis Candé and chat rt has ned ‘dealt With, Alor bas Keowledge ofany truke.
een, "tn: salesperson’ int canmection with ¢his:Lause: ‘exsept: Suflivan Hayes and Wess Reta
Advisers, which art representing Tenam. tig. ahis. fransictign Cindividualy und’ Lenllectively,
“Hgnker. Landlord shall he rexponsibie. tar and Shall pay dhs rent. extare comunissign adue tes
idrubkur in acchndance: with de tems set forth i iu a Separate, ugrecmieiit entered 7 intir. between

‘Landlord and Broker aud-shull hold Fenfnt harness (rom We payment of same”

Section 11.23. Waiver: of Landis. Lien. > LANDLORD: HEREBY. EXPRESSLN,
* WAIVES ANY LIEN AND SECURITY INTEREST, WHETHER STATUTORY; COMMON,
‘LAW OR OTHERWIST, IN AND TQ ALL OF = TENANS' "S PROPERTY." Tenant may issign::
Ayporhecaic, encuniber, imurleder or create a hecur riuy interest. m a: uy ‘Ponsint! x Propenty i in the :
Eremises wi idhiaut anidice. ar r thee AChStnt. ci ‘Landlord and tality" rcmave’ Tenants Preyyerry.ar aty
time durin uis ‘(erm Landlord shall pravide diy Tenant: within tiventy (20); days alter Tenant's
t reali therefor, : a written waiy er Jo fon. maconbly’ satisfactory ty Tenanr and ‘Landlen,
evidencing ISinitond’s Waiver of any righis avhtas or may have ay Tenants Property.

. Stedion 11,34, ‘Venant. Improvement, Allovidnee., Landiond shall “pay Tenant, within
‘fifteen (15) days Allowing receipt ota written fivoiee tram Tenanj; Ihe some OFT! wehty' and NWO
‘Dolls ($20.00) per sqprae’ font at grass “Teustihle Qor area‘in- the Premises {ihe “Tenani
‘luigrayvemen Allawanedy upon the wexurretice of noth ta) the cGmupletian of all of Tenant’ 's Werk:
cin the Premises di: ace tdlance with this Leuse and (bf receipt {ium Vensne of lien ‘waivers From ail
LEMUSCtOS perlonning Fons Wark inthe Premises- ‘She Tenant Tpravenient, ‘Allawaaes
payable t4 Tonane hereunder shal) noe he incrased because. of iner reases in the F prize uf funy" Taber,
juaaterial Orservicuss,

. . = . * 4 n
: Scetion 11.35, Antentionully Deleted. .

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 31 of 66

Section 11.26. ‘Parking Spaces. Tenuné shall five alié exclusive right to bse oUt parking
spaces a) ihe Property. Tenant shall, a. ii¢ sole Aptipn, have the Tight iy tow any tunauthiitiaed
vehicles from the Pruperty away ut the owner's experise.

Section 11.27. Intentionally Omitted:

Section 11.28. Excentinn and Delivery. “In he evept ‘Lauidtard dues fot exetute aia,
dejlvey this 1easé Tenant within hity G0} days of Landlord's recejprofan exccuicd counterpart
nf tig Lease from epunt,.dhis Lease: shal F auicinadeglly renpinite, be deemed pull and Vaid and
6f 06 funher forerefiert. This Leuse alay be exetined in counierparty, exch of whith shall
manstinte an original, anil whieh tugethier shalt constidte yne and ihe sumeagisemients This Lease,
‘quay be taceuted, of. deliveréd by clotivdnic ar feesiintle ments, und coples Of executed signatute:
pages stored electronically 7) popabile document format (ql) sliall be hinding: us tiriginals,

Soction 41.29. Landlord’s Representations uad Warranties. To duduce: Tendnt t0
ceseoule tis: Lente, and jh consideration theten€, Lemidloed cavenaits, wanaits and represents, Ac

OE the Laifective Date, fo Temunt as fullows:.

ia) sindlord fay, and as of die Turn Over Dae Layilord shall have, ebad atid
imarkeinhle fee siuplealite to ihe: Propenye free. and clear Gf all Gasemments, resutcsinas, liens.
encumbrances, leases and ibe like Wat are inconsistent with and prohibit aus Gots af Tends uirder
this Lease. aod free Anil clear ofall thift penny purchase pights thas are aovexpressly subject te this

Lease:
ha) The Penporty is subject to no Maridages as of the EMleitive Daté, other tliun
the fallowing (ocme™ Ue blanks: ai

 

(6) Ngablird pany consents. a: approvals ure required, In orfigg for: EAgdlord th
Sdtee into thik Lease, or lor (he performance. it Landlords Waik-and Tergat’s, Work (ceeding
governmental jermitsand approwals.as ilesexibed herein):

Idi This Ledse décs-nm, uy Landlint's kmiwlalge. onslais the provisions ofany
insuument herelaldre executed by Landlord: andor ‘binding, un ‘Lantlanh a alfecting: ar
~creambernig the Prapert? ar the Premises:

(ce) There, ty Landlord's knowledge, ané fig resuivtivns: or other legal
Impediniznty imprseit-hy any purhe Or pyivalé “instrument tr applicable zopigg whith would:

prevents {i ) the age Of che Pronises for the Permitted see (it the, age of ibe RBayesion Areas in the
manner conitaipldied by this Lease: cf (ilVi the performance of Tenant's Works antl

(| Vote best of Landlord's kiniwledge bs of the Effective Dane, ng alices,
direciar; employee Ur cousultant of: feng. fas ceseived,, Gr will reecive: ehinmensattons
semuncrilion. feé.ae award, monetary ur mbenwise (other chan a commercially reasonable
Jeammissisn. th-Broker), dirent-or indirect, trom Gandlerd, or any person; wus, comoriliin,
Partoership.. venture or ather cinity which, direede oF indiméily, controls, orbs controlled by
Lanititd, ar is cnntieofled by ihe sume cniity hiving @ controlling interest in Landiond, on aecaunt
Af Tenant's execution of, paymens of Rent under, or far any othe: cause of reason relauing 10, this
‘Lease, iio the évene of uny mares) smiarcaresentation-by Landtond under this Sectian 1 20t1.

ww

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 32 of 66

Landiyrd shall be liable ts7tenane far all cases and damages incntred: by ‘Tense by seasuir of seid
inuterial misneprasentanighs.

Nowwithstunding anyuting wi (he gantriny Gi dis Lotsé,; if shy law,-code, ardiitinee,
céguladon. resiriciion, Tien, encumbrance, lease anstrumem, op tights; public of grivule: iacluding:
Appliaable coniny.or rishig Gelungiqg, toa third party lsssee of the Property or any adjacent
priperty, of thensed forany Hird party tonserit-gc appiival pursuant thereto oF (or uny TezQalg,
ébiinge in-use appnival. speekal ap.conditional dse‘permit, virizace. vr tic ‘Tike (callectively,
*Reswmetigny), precludes Tenant from-obtaining Vera's, Perutits.{rom, perfurmig. ‘Tepaing’s
Work, frou: insisting Tenunt’s Signage, ar from asing the: Premises for the Priaéipa) Use without
vielaijng such Restricting of sir prechudes. Tenind unless: Tenant uprees: wor acnepts, eGnditions
“Pong n- deems uuaecepiable, then Tenant may cormindte this Lease upon or.alier disenvery therbot,

Section 19.30. Anti-Térrgsism Laws. Taiiulldrd aid Tenant eet. ceqescnt tg the atlier
Hau agither they ‘norany of their yffistes; and tione ut thelr respective employees, alfficery:
tdiiocuits, Tepresealatives ar agents, isa persad dr entity wath whem U.S: porseins ut ‘cdtities arc
cesuicted from dnins business pider tegiladiuas of the Office af Fareign ‘Assets Camtrat( *ORAGC'T
Gncludine dine nanied an OFAC'S Specialy Deggnated! dnd Blorkéd Persens List} or under any
cAlatute, executive.unter (nclading the September 24, 2011 Exccuitve Ofer Blocking Propeny.and
aPeohibiting, Trinsactionis sith Persons Whit Comat, Threats i Comair Support. Terrorigny),
of Miler goverment aetinn

Stetion 43). Timea the Essence. Tinne is Of the essence inthis Lease.

[Signanuze: Pagety Folfow}

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 33 of 66

EN WITNESS WHEREOK, Lundijndait Tenant have duly exceuied this Lause fg at the
Gaya! year firs donve weitied..

WITN eo fz . LAND-ORD:
- , , : ‘CROWN POINT RC, LLG,
a Anvone limited iahility company.

 

 

 

 

   

Name: :

“The.” Mithager

  
 

UNESS: TENANT:

\ ded enh: Ne MATTRESS FIRM; INC
jf ] 4 Delowsre sammnraucin

    

 

he & tea.

3
; le

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 34 of 66

esi A"
IEGAE DESCRIPTION OF PROPERTY

AOT-2, CROWH POINT. FF1, 24TH AMENDMENT, BEING.A REPLAT OF LOT 2, CROWN POINT
-F32; GTH AMENDMENT, TOWN OF PARKER, COUNTY OF DOUGLAS, STATE OF COLORADO.

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 35 of 66

ENUGIT SR"

SITE PLAN

 

‘GROWN POINT FHL, 24TH AMENDMENT, LOT 2
SITE PLAN .

1 Eee ee ETE any
‘ a iat a
IOAN OF PARLE GOUNTY C1 EOUSLAB SIAIE CF ORSAY, -

 

 

 

 

 

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 36 of 66

Access Dri ve

 

 
 
 

PSY AERON . . .
| 3 —_——

: ro i: i
, i S
ms ;
'
a_4

   

  

 

 
  
 

 

 

 

 

 

 

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 37 of 66

EXHIBIT “C-1"
LANDLORD'S PLANS « SHEET INDEX

EET INDEX

i. Seeeiniessess. . .
rs LATS
1a3FE Ser

be

=. ATARI AS

rife Perm 2

cos bose

TLS . Io LAM

 

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 38 of 66

EXHIBIT “C:2":
CONSTRUCTION, ENHLBIT - TENANT'S IMPROVEMENTS:

Fenda shall: te ended 16 dnstall feuanw’s £ ‘prainiypical tmpravements: in the Premises so long ay
ithe staie ate i Compliance with all Applicable laws.

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 39 of 66

JENHIBIC “1
TENANT ESTOPPEL CERTIFICATE

THIS ESTOPPEL CERTIFICATE is. dade.as of ibe 1, day of 2. in
connection, with that geriein Terant Léasé alt led » ab. {the ~“Ecase"),
bettveza CROWN POINT RG, LLC. an Arizona limiteit diability, company (“Landtonl”), send
‘MATTRESS FIRM; INC. 2 "Dejuware Gimiraion (“Venine), larappreatinaiely, _, Syilare.
feet-of ical Space identitied on ahe ste plan airathed dherewo {ihe “Premises ).

The undersigned Tena under die Lease. certifies to Landerd amt
_ [Morigage: Holder oF Parchayer} and to ‘their respective
SULLESSUNS and assipng ital; the Legse is presendly in full force-und effect and wnniGdift ted) except
‘as. indiented hegeing Ihe: Tenn ‘thereat lias, cammenced, and Ahe fall rental. is now Yccriing
thereundier: Texidut hag accepiéd: pects pSeiOD, OF the Premises. ig. currently anerding, its-huginesk
therein und any improvements required: inieler slic terms oF the Lavise-16 be made by Landiird have
been crmpltied, tacthe: Sitisheliqn of Teming; 10. reir under tlie. Louse hay hen, paid: rare ‘than
shiny (30) dluys i ailvanes of the due date; dhe, audiess fur nouce is fo be'seniio Tenant as is set
fonhi sin. the ease; anit Teriant a5 Of this dus, to its actual present knowledge, lss'nn ehure. tier,
Elaine ay Gffsci_ under the Lease. of otherwise, agnins! rents oF other, charges dué pr lo pecdine due
‘Hiercunder, except ,

 

‘fenani, fanher cénifies tbat dhe Tenn af the Leiise commenced on the __ diy pf
20

_ 320s:
MATTRESS FIRM, INC,,

ET Detawarc tamparinon

By:
Namisy
Tide:

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 40 of 66

EXHIBIT RY
PRE-APPROVED SIGNAGE.
JATTACHEN}

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 41 of 66

a

 

ae ge ee
Coreen Fd Pg |e ey

 

 

ae? sme
MAY> «hg
tenn sie “A peg
tr stints

 

 

 

JOjUSD WUIOg UMOIQ

 

 

EXHIBIT A

 

 
 

Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 42 of 66

 

 

 

 

mnt ara LCC) ed — ee a y
a eR PRMD EE . 7;
pdt rad tas kdeidits 2 werkden2 By peg emanate | °

Cees peed ent pee ?

= Us cient ir gunad wen net orl SoG LA HON coven was ray ‘< f

 

"aS

levee or ae;

« a*
qe

tne eo ‘

3]
Perr eorees te

dee heer "

3xe * t..

" i
. r

Le
ae

--se7 F

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

PEIO? OSD Syed BVI POOMUEOD O27Z0t
JO}UOD WWIOg UMOID

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 43 of 66

 

 

 

      

 

 

 

 

a a a <= es wean PO aH | etme
itor eyo mompeyere netesent Wt binteEES i srs CALE OO ecataiong

i ae bres Se Sle 8 kd Te J ert nyotkys. way seein

© euos poricy ape AD

 

 

 

 

 

              

MOUU Solu? S Fon hs
Abc eyes oOaqurg

(petite piticr] ead mcasibs puaulenseyy

Beitrag Fd Re Ce ey Fea oniis acorn Bber
A OISS FER Aue | CoA
G2 24 Gr Heap, O(a TA cae See ote Cons alls pou a 0 fey dese ne
OCS IR HO Cunt ute eaten rs] Salt Gy panne Fal fa pea yey,
Wes ow LER 0) ee eS Gg,
BE 10 205 HBS tee Ht eCoNe Phudirly- este by
Ata HOGTIED GATE Ce ta 3
bay UE ah AicyanS 0 > Cg Se

 

 

$CL08 OD YNUeY OANQ FOqH50109 Ozzat
IOUS JUlOd UNAOID

 

 

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 44 of 66

 

 

 

 

 

 

 

 

—_e - =F HONG ussepe #10000 tied
— — . mrnatnd == ahi HA PMS ETF b=
-— NS La TT TE PTY MF Lo ee MeN Liq vig wang [iS
nt cape ie 8 ea mired beady ire pois
=e Tae meh ad haa led ocasig 4 oe mt 4 arta! | scares warmer tt.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 45 of 66

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—_—— AGIE aoe $01 trp eed [Ltt eet see a0eeb wate 4
. min y od eg era DES 7
mney nOupenranl ies SINTER HOTMMmT Aa relne meyiatta T= SS 7 WY
oe LE OE OG] Lee HS SEATED 28 * -ni™. - Me
RO Cite level ane earns eee fh teat in Lidell abiding iar g nna Tf” a. 4
Ale HE Aw
* ar > pe
+ _ > ? > ot . ~~ ™ _ > | ‘pa ~~
fa
4
. ." =
oo f =
~ ¢ -# -
ini in -
| T
I
t
j
tt -AaF
iiaisia | ¥ > ’
4 Lt
eee
| !
ie 2th 7 oa
‘ Tit
en oF 1
Ls

      

Pant

 

adit
ot OE dig a LT) dette
——— ‘

 

 

 

EXHIBIT A

 

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 46 of 66

 

 

 
 
 

 

 

 

ee aan: 9 wa baaus 12700 eae | ere renee seebe at's
Ta ery wu ™ bagp eG Or EN i
= Wenn pre aed pean TI rerey 47 SiRLET " waeme 3 eames Oe meagiianl iecap c = Ry
Cn ase cdg tnd svar reine ME Gude ca aE siete wanem | Ss = :

 

 

|e eet hha Dette Reiateell Leta

 

 

 

 

 

 

 

 

weet He] AL

 

 

AY Mag WE Frey

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 47 of 66

 

 

 

 

a het apoE? 0800 29 |.
" ee suet ayy nt BREEN IE UL NSE CU eos saitwn nag peereg ot E-
tus gal a atte se wages “Aa waieg mpecring wary [>
= "7" eral Makita 2 fa nals Deeds Hd JUS 1 SP .5eehag Hig teoeany

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wiragywaeray aA
a “a al yee —_—
ta - * ’ t =. r t * - ra
if , 1. ! ‘
——_ ] os 4 a tee a “d
bd ie
-~ —re id
"
! : ; ae
7 a

x aHer et
Tt ak 5
' RTT TE i

 

 

baamye

; tne le ee ey ne

 

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 48 of 66

 

 

 

 

    

ritoa
TLESED bi

ee

*q8Uld Sipasg
SYK, Tauheg

 

trans (yn aig

 

 

 

 

I

ality t

TEE SEEM

Testi ectas

ADU resend Fen ALA ABO :
- . . : teveu i
iPodder) Pee oration tt ery 4

7 [a TEA Oma Dat ETM i As SBuperelsarslry ss 12 pees EL epee acme PLalR grr EeOLFCAR)

 

lpivee hres cy pgdies ps
Wipers Pi G EAT avg iz,
- DUES Rit et Antes daodwes oe
aod Re EG SEN 0 PATOL WI i
n + ibetpeanees oT]
th whe mea iron nlinnen URE Bap .
+

DOOR RAL seep e) airy Beary ‘Tay

fa 0.2 eG

_ epburlend Vi baastre dues {rome vit excavating i foun trccginnrieamopee os
LESBO FAYE MCE Ws LTS atm IO i an a 2a PEO afte tr Cpe age,
. Ietnah ete teat . SRCTERCIG

UMA usbtt hea reg coma ome teeneteaT & us) Diguateg sete almteriy
abba torent ar teh cet Bd poem Qeee ee bd

. TU BIE Sire GHD 4 ‘ Re

‘Cesaary EER POU RRY NEMS MoQaT cS, teltoo WTA,

TT eae poes

ay on
divert P

deraig 4 14865 ert ee

 

      
 

 

t
a : DETR eon eae

. a. dienyl
ed a,
q r VOB

   

 

tie Zier

   

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 49 of 66

 

 

 

 

 

 

 

 

 

_ — 7 BOS We

= =— Tele ay ae
nn tha) Ey Hey

: Pe 2rd REPOS ee Oe 1FeeRE TT 61 tS Th .

~_ Me ee Pet li RIE eo wer ag pela

a

 
 

Hartel} (A je0d de 8 aie
iain stendarimmisaabelQieneeds dala baton if maceagues
é i,
Laoag) we gy debie Ait pad gate rhy 3 Lee, “Sr ras Zz " hgiheves ty pansy ap
. at Patel ener arey eS u

 

. oe 4 sibuinds
Leendert A. L.Lnva epalah ae dere du tndirti-1 dorhaaele dpumeleahe aS reg 9. 16-90) erryst epee ay
ON hed OF ae acres oh ic dette SO ee fe es AY REL EPG A eT AE A ED Hh
lanregevaciog aes & —
Hal mana esate £4 - .
bday bene et ah jt ieee) UT ASRserqEN nee
dy ia apart. shend-tay hip petcguiylearkeuts dei hdiew amleine teal can’ 4. Md eC) “eee fae A
Ne aaa | entwmenmbcioetete
e aes Ci t
xy MOrnabqip ag Ag spent Eintrag | _ ae
PAREN CET BE dens AINTIENISRS
Sue BOG

  

 

TRIE SEEDETT
|! = “I CRTs | , 4

 

 

 

' Thee flee

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 50 of 66

 

 

 

 

 

 

 

- vale 6.07.6 warn) "10-3909 ead | aes ona -- asee

_— aren abe A esa o>
SSS yn nat tate Garg famre parteeieber = 7 a":
er tala deleaie van VA ree fatianty 314 EMERY A Pal metid weg Aa DS

 

 

 

Mapiaigpare gt meeyey Only t

OG, LOLS NE

Oth 1G, Beats IE

BRU Pails, (Pas ret
Ads joylde Gere megan £
Need bat it bash 6

Tar
Gas ez Aio

 

 

 

 

 

 

 

mitt

| ee

 

 

 

 

 

 

 

 

 

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 51 of 66

EN(UIT “Ft
CONFIRMATION OF COMMENCEMENT DATE
THIS CONFIRMATION AGREEMENT is tude and agreed upnn as of this day of

ones ZO. by and beaween CROWN POINT RC, ULC, an Arizona limited Tiabitity
company (the “Landland”), and MATTRESS FIRM, INC,, a Delayare eorponition (the “Tenaay”).

 

 

WITNESSETH:

Linwivd wid Tena have previonsty cotesed inn a cepain Jesse agregmént dated
th athe “Lease"), covering certain premises located at as
TE particabisty deseribedd in the Leune fale “Premises”.

 

NOW, ‘THEREFORE. in coanectia with the foregoing, the panies heretits mutually agree
as (allows:

1 For she purpase of conlirming the establishment af the Rear Commmienceaent Date,
naTequined hy the pravistens of the Leusé, Landlord and Tenane fgreby aerce tha:

i. The daw:af
Over Baie” reierred to ti rite. Lesise:

aw » 18 hereny established as the “Turn

 

h, The aule of , Wea. if hereby established ag the “Rent
Ceommmiensernent Date” tdfened ta i the Lease. upon which Rentand aff other tems af payment.
councils te decrie;

 

@. The thie at . Mh. és Lereby established as the

scheduled chxpirnion date of the init! tenn ofthe Leuse: and

@. —- The yrsz leasabte Door area at the Premises i5__t_ Square
foot.
2 This Cunfinmilion Agreementaud excl aid all provisitins hereod shall insice to the
benefit af, or bind. us-the case wicy ceuiire. ‘the pantics herein and their respective heirs, suikessons
und assions.

IN WrINESS WHEREOF, thé. parties lenin Have executed shis inateuneatt as of the date
and year first wrintenahove.

Test Landlord:

By: wo By: _—_

 

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 52 of 66

;EXHIBIT “If”
SNDA

RECORDING REQUESTED BY, AND
WHEN RECORDED RETURN TO:

Mattress Firm, tne.

1120)! South Main Siecr
‘Ranstan, Texas-7 VRS

Attention: Real Estate Depznment

 

San AE A UP ae

SUMORIINA TION, NON-DISTURBANCE
AND ATTORNMENT AGRERMENT

THIS SUBORDENATION,, NON-DISTURBANGE AND ATVORNMENT
AGREEMENT CaAgrdement") i onde and emered imo as af ihe __ day .af
» 20__, hy andamnne
(the “Lender"), whe "Terant™), and:
(ihe “Landined”}. with reference td the

 

 

 

 

fnflowing, facts;

dandlinrd 7§ the fee ciple awher GF thuse Certiia lots, wacts on parcels of Jand Jpcaied in
cgally destritcd aa Exbinit HA" attuthed Liciete (caltettively, the

 

“Shopping Center’)

Lendes dus madeor is abou! io mske loun wo Landlerd in the original principal mmo of

ulus (Sd) tthe

 

“Loan™).

Tosecurethe Loan, Landlord has encumbered or Trends te to encumber the Shupping Geoter
by entering Inw fa: niarigege / that certain mortgage dated 201_ fin. favir of
Lenier (as amended, renewed, extended, spread, congulldated. severed, restated. ur otherwise

 

 

ichanyed from time te tins, the “Ntortgrice™ 3 recorded on in
Volume , Page in the Office af the Clerk in and far
=]

 

Pugsnani io thy Corian Lease Agreement effecuve ay ni), QU tthe:
“Lease™}, Landlord deanised w& Tenunt 4 retail premises within the Shopping Cemer.consisting of
approximately icasible square feet of sate (the “Premises”).

“Tendnt and Lender desire to agece upon the sclative prionties. al’ their imuefests in the
Premises and theicrehts anu oltlwathans i certain events wttus:

‘NOW. TUBREPORE, lor cond and sufficient enngiderution, and intending to be legally
Wound Tena, Lendés and Landini hepchy agree ag foliews:

1 Deinvions, ‘The following ays shall have this thePowing aang Foe gupyscs
1

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 53 of 66

Joohond or proscentme sich dehts and remedies In the Litter case. Lender may Join Tenant as 4
Jefendunt in sch action onty for sich purpose and not te cenminate the Louse. pursue remedic +
etarmiat Tenant or othemvine adversely affect Tonagt’s rivehts under the Lease et thas Agmceient in
vucds actin.

ad Non-distyrbance and Attornment ft oin Even mt Detanin hy Tenant of in

oMfigetion 19 pay Rents natin existence, then, when Successor Landlord takes iitte wr Shopping
Cemer (3, Successor Uanlarg shall newrenminate of disturh Tenant's possesstan af de Premises
amet the Lease. except in strict atcandsce with the fem of the Leese and this Nareemucut. (te
Successor Lider sball bo houad be Tegant under all the trans and cemdittons at the Leese
ICASEPL as Provided m us Agrecmeath tc) benant shalh wcogmze and aterm to Nueysssor
fandord as Venus direct kendlord euler the Laase as oMfecusd by ihis Agreement: and ids die
Lease shill continue i full ionce and effeet as a dace iease, th agerdance wth ts forms resw pl
as provided in thes Agreements, bemwecn Srccessor Landlant and Tenant Subject te the erm of
the Lease, Lenent agrees ta continie making payments of Kenss and other ameaunts owed by Tenunt
woeder the Leuse tothe Landlord and th. otherwoe recoynize the aveht. of Lander under dre Lease
ema! nolified otherwise sn writing by Lender tas provided ta the Mortvages, and after iccerpt et
such petice the Tenet oztees thereaflys te make all such pay meats to Loader, without any hither
wiquarsy on the parted dic Teamat. Laadbord agrees thet Tenant may roby upon such notice and aper
Tenants recoup thereat. Landtont cansents to Tenant making such paytucets dircelly ts Lender.
wll such aniannts being deemed pant in satsiicgwo of Teas conespening obligatrans under

the Lana.

34 Farther Documentation. [he provisions of this Article V shall be cffienve aud
~cHeaperndive without any need for Successor Landions a Tenant to cacwute ans forthe
doc aroenis. Teluat and Success Lar dion? xball, boos ever. coiling Ub poovistons ot this Adicio
3 in writing ayn the wetter coguest by either ed them

4. Protection of Successor Landlord Now ithsuinding anything ie the comtrury ti ihe Lease
or the Morita. Siiecesser Landhond shall am be Hable for or tveind by any ot the tothe
Wtullers:

4 Claims Against Former taadiord Any Oi fser Rigi that Tenant mas bees

aparmst any kommer Cinellerd reliray te any ever on accurmence before die date of allorasent
uicluding avy clase for damuges ef any hind whaterver es the pesth at any breach by boner
Leadderd tht oc ued betore the date of athacumcat: provided, however ihe foregoing shall not
lisnit or preclude cuher. at Tonaac’s nght te evercese animist Successor Landlord any Offset Right
nrhenwse availible ne Tenant Recamse off cit breaches. defeule or events which frst uccutied
hefore the dae af attermen buat are ofa coutiaming motute. oF ier Pewaches, defaults a evens
necuntiee able: dhe date of alteaaaieut. or ibe Succescar Pandhand s abligaion te correcd sity
gondiiions tha ousted as cdots die at anemones: und vitae Successar Landlord’. oblicsGen
a Lindboeat pmaber dis bie

17 Prepayments. ins pavitivet ol Reat that Tea may hase made te benmer
Loilhored qoute thus thirty 30 days Deters dee date sue Rend was ties? dite and payabl: ender the
Lease wit respecte ats pornd after the date at athomment other thir, Anu onhy no the extent sat
the Lease capressly required sugh « prepayment,

EXHIBIT A

 

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 54 of 66

4.3) Payment, Any obligation: 1a) 10 pay Tenant any sum(sj that any Former |andlord
viwed tu Tenaat: oe (bs to restore iiprovemests hillowing a casually not required to be meured
against ander (he Leasc. This paragraph is nut intended to apply to the following Landlord
nbiigauons. all of which Succereu Landlord stu) be liable for ur bound Ww perform: 41)
performing ihe Landlend”’s Wark, including witha limitation construction of the Property.
improvements to the Prenuse> nad capansians therew! as contemplated by the Jeane, (ii) waking
any pay:nest to Tenant thal constitutes 2 construction or other type of allowance under the Lease:
Git) revonvructing of repairing Ure Property. including the Preises. tollewing fire. casualty ou
condemtesion: (iv) performing dayto-day maintenance, repats and replacemems of the Exterior
Aseas, to the extent rayuired of the Landlord unuler the Leases (v) repaymieat of any security depostl
peud by Tenant to Landlund. if any: and (vi) repayment of any overpayment of Rea) Estate Tareas
or inktirince Charges.

4 Moadification, Amendment. Any modificatiin of amendment of the Lease made
without Lender's written coment (auch consent net to be unreasonably withheld delayed or
condsivned). which shall be deemed given by Lender if Leader fails tu ubject 19 die same within
trve (5) business days follwing the date on which Lender receives trom Landierd or ) coat a
written request for such consent.

4. Exsgloation of Successor Lagdiard. Notwithstanding anything tu the contrary in this

Agreement ar the Lease. upan any aitorament pursuant to this Agrcenicat the |casc shall be
deemed we have heen autamatically amended to provide that Suecessor Landlord's obtieations and
lighility under the Lease shall never extend beyond (7 Success Landiond’s cor ts successeny” or
assigns”) interest, ifany. to the Shopping Center and the rents and revenues deviving therefrom.
inclading without limitation insurance and wondciuuution proceeds, (ii) Success Landiord">
wnieress in she Lease. (un and the prneeeds trog apy sale, frase or other dicposiien of the Shopping
Cemer (or any porliam therenf) by Soceesser Lamdiont iwollectively, "Successor Landlord's
Uatervet”). Teuist stall lonk exclusively te Sucvessat Landluad’s linerest (or that af its successorn
and assigns) tor payment or discharge af any obligations of Suecessor Landlord under the case
as affected by this Agreement. If ‘Tenant ohjains any money judgment sgnins! Successor Landlord
with respect to the Lease ur the relationship beiween Successor Landlord sad Tenant. then Tenat
shall fouk solely ws Succeasie Landlord ’s Entesest (ar that of its successury and assigns) vs collect
such judgment. Tenant shall net enilect or artery te onllect any ach gudgment oat at any other
assets of Successor Landiord

Notwithwaudiny wov provision of die Lease. this Agicemicol we auy ctlet agreement
between Landlord and Lender te the eats. Lender, for asctf and any Successor | andlori.
hereby waives any and ull contractual. statutory anid commen baw Hen nghts which Lender or uny
Successor Landlont may have. if any. (whether directly uc derivatively) celating 10 Teonat's
personal property. including without limitation Teauut’s inventory, ade fixtures. bumishings,
furniture, equipmcat. amachinery. sad othe: personal property located at the Premises. Ladin!
agrees tn eqecute such written warver and release at Lins with respect te cud ttemy o¢ Tenant may
feasomahty require

a Lender's Right lo Care. Notwithstanding anything @ the cuntrary in the Lease or thes
Avrcunent, before cxcicising any Termiostion Right.

EXHIBIT A

 

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 55 of 66

61 Notavto Lender. Terusut shall provide Lender with written notice of the bresch
or defialt by Landlord giving cise Gra Terminauen Right the “Defanti Natice’) und, sherectier,
the oppurtunity ty curs such breach ar detail ax provided for below,

6." Lender’s Cure Period, After Leader rescwves a Default Notice. Lender shall have
4 periad of diuty (301 dys in which tu core the breach or detauht by J andlord. Lender shall have
no obligation ty cue Wad shall have nv lbuity er obligation for not curing) any breach or default
by Liasadlond. cacept te the extent that Lender aerees or undertukes edicrwie in wing in
addition, as to any breach or default by Landlord the cute of which eequires posscssion amd coprrol
of the Shopping Center, provided only that Lender agrees by writen notice ty Tenunt withia thirty
130) days afica receam of the Detaalt Nonce to exercise reanuruble efforts ty cure wt cause te be
cured by a reeeiver singh breach of default withm the periad permiued by this paragraph Lender's
cure period shall continue far such additamal tins (the “Extended Cure Perio es Lender may
Tewonahly tequire (hut in oo evcut aie than thirty 630) additonal days to ctther: t) obiain
eewosion aul contd of the Shepplne Center and thereafter cure the breach or default with
rexsanable diligence and cantouny: of tb) obtain the appointment of a reecivet end give such
receiver a rensonuble period of tine ia wlucb te cure the delault.

7, Miscelizneous.

7.10 Noticas, Any notice or reqnest viven or dernand owde under this Apccancnt py
ont panty tothe etbershall be in writing, and shall be given or be served by hand detivered personal
service, of by deposinng the sume with 4 notiwnally iccugued overmight commer service or by
deposit in the Onited Stites wnuail. pustpaid. Lortified man and waddiressed to the pang 6) be notified,
with return teccipt tegueated. Notice deposited in the mail in the manuet herciubeyve dewnbed
shall be efrcvuve apm receipt: however, deliven by overnight courte: service shall he deemed
effective on the next succeeding business day alter a ts so deposited, bor purposes of pavtice. the
addresses of the purtics shall. antl hanged 9s herein provided, he as fulluws:

(te Leager

 

— oe oo

AIUL_ __

 

Vi ter Landon. at:

 

Alin: _.

Iter dhe Teazwil, at:
Mattress Finn. ine iSiore 7 ’
Hut South Mian Sues
Thoustun, Texas f NI
Artennan Real fstuire Departincn

he

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 56 of 66

7-2 Sugecssors and Assigns. This Agreement shall hind nnd bencgit the parties, their
successors and assiens, any Successor Landlord, anid iis snaressors ind assigns. Mt Lender asciens
the Mortgage. then upon delivery to Tent af written notice. therenf accompanied by ihe
asslonze’r werillen assatnptign of all oblizaions under this Aprecment, all liability of the assigner
shall verity.

7.5 «© Entire Agreement. This Agreement constiimes the entire aureement*herween
Lender, | andlord and Tenant vegerdiug die, suburdination of the Lewse 20 the Mangage andl the:
Fights unul nbligations of Tenani. Landlord and Lender as to the subject matic “wf diy Avnocuient.

7A‘ Interaction with Tease and with Mortgage. If (his Agreement conitticrs with thr

Lease. then this Agreement shall -suvern af belween the Landlord anit Tenant and between the -
parties and any Suvcesser Landtrd, inchudiigs upow any atturument pursuant te Uns Agreement:

This Acreement supersedes, and constautes full cumpliauce with. aay provisions io the Ledsé thar
provide for subordination of the Lease to, ar for delivery at non-disturbance agreements hy the -
holder uf. dhe Marigave. Lender cqufinms chat Lender luis cqnisented to Landlord's entering inte.
thir lense.

T Interpretation: Governing. fiaw. ‘This. Agreerpens ghall be ‘cogsinied i
achudance with the laws of dhe State of ~ Any activa browrht io enfnrce ne interpret
this Agutenitnt shall be brought ie the oourt of gppeoperite jurisdiction 0, Shred
any pmvyision af this Agrecment require judicial inletpretalion, il is agretd Weal thé court
iniegpreting or considering same'shall not apply tho presumption that the tens hereal shail he
mime sinierly enya against 3 party by reason of the rule or canchiaion that a dncument should
be comucd ure strictly agains: the purty who ibel ge duaush 15 agent preprell the sume. Tt
is agreed ang stipulated that all. parties herete have participated cugually i in the preparation et unis
Agreement and that fegal counsel was consalted by each responsible potty beinre the executinn nt
Otis Agreaucut.

70 Ameadment. This Agreement amy be amended, Misclerved on terufinated. we nny
nf is provisians waived, nly by # whllch insuument cvecuted by the party Wo be charged.

7200 Bue Authorization, ‘Vorant repressmis to Lender smt. Landlord that i has ttl
saatharity to enter ilo ibis Agreement, whieh tas been duly authorized by all necessary actions.
(Lender ropresenis tn ‘teagan and J aindlond that fh bas fall authority 19 enter into this Agreement,

which hus heen duly wuthoriseil hy all necessery actions. Landlond represents ts Tenant and Lender
ret it bas full authority tu enter inte this Agreement, whieh: has been duly authorized by cul
necessary achiuns.

YS Waiver. ‘The failure of any pany herets in any onc nr mate instances to insist Upan

the sires performance of any ane or mare of the agreements; terms, covenants, conditions ar

obligations af this Agreement, or to exerciacainy Ficht, remesty or election hercin contained, shalt

au; he consisted asa Waiver on relinquidtatiens ti the. righ) to isis) apon Such perfupntunce ur

exereisc ip the Futme. and such tight Sidi eominue and comain In full force and effect with respect
Ia any sniyequent breach, act or olvissian.

79 Enxsctulion, This Agrcément may be cxccuted in uny waniber of counterparts euch
of whieh sliall be dagaed an uriginal and all of wich tigether shall constitute ane saad the same

Tvsteeensiertl.
‘-

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 57 of 66

‘TITHE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANET

7"

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 58 of 66

IN WITNESS WIIBREOP, anu intending 10 ‘be tegally bound hereby, ihe: parties, herese
huve-caused this A grécmupt In be executed. hy their dus y aiihorized.repfesentatives as of the uy
and yeur firsLabave written.

 

LENDER:

‘By:

By:
Namiex: -

| _ Tide: ~~ -
rr - | HANDEORD: - a

 

 

Rys
Nannies
Titles, eeu
TENANT: | MATTRESS FERM, INC, a
Delaware cotpuratiin

 

 

By:

By:
Nine:
Vides. “.

 

 

 

 

4

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 59 of 66

Ackaiowledginent of Lenddé

 

 

 

STAT BOF: )
_ 18
GOUNTY OF q]
Co his dayar, 2D), belare me; ee undessigued Notary Public in and far
Said County and State. personally appeancd. : ‘yg: £7

, who exeeuied: the Anfegoing, insmument qn behatl OT sat
for uke: qunpowes heréia expressed: fle/She is esther (') persundlls y kndivn 10°
ane in (Vhas produced gs tdemificnion, and PS Hid ne CS did ig take un, auth. Ta,
witness where! I huve hereunto set aly Land and official'seal the day und year fas ebave wrinen,

 

 

 

. . Nawwy Public Signawe

CSEALS. Prins Typed wanes,
° My Cosuiussiin Expires:
‘Conimission Numbee

Ackiowledgacar By Tenant

 

SYATROF__
8.
COUNTY OF: »
On.this____ day of. » 20, hefore- ine. the undersigned Norary Poblie‘n andl for
Said Goonty and Stare, personally: appesred . 0S of;

 

MATTRESS, FIRM; INC., a Delaware corpuratitn, who oxceuted: ibe fioreguing. i PMFUSCAL ay Aebslf-of
snid corprmtion ing the plmases. therein ‘expressed. Ha/She-ig cither { ) personally kaown-to ste or { ) hase
prodoced ms Adfenditcalun. aud (9 disor) did: nat jakean path. To wintese where
T Jyaver feyeuenig-sov. ‘my hanes andl ci(ficing se] abe. day.ond year kist shove svrinen:

 

 

‘Notery Pablae Sisadture

(SGAL) ‘Penned/Typed Name,
My Gommissinn Expires.

(@eaumission: ‘Number,

 

EXHIBIT A

 
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 60 of 66

Acknowledgment of Landlord

 

 

STATE OF cee 5
wo BS
COUNTY OF 3}

On this ilay af 20, before. me, WHE cidersigned Notary Public in anti or
said County and Stare, persenally aus’ - ; us yf
; >a 2 Whe exeouted the: Tiacgeiig, inswument an ‘behalf!’ of satd

 

the dhe spuTpliges: therein exintESced, He/She iy cither k.| personally known Wi me ort) has
«produced — Fis identify: sium nd (. Vdid orf ) did nottake: on orl). ta Witriess Wheyeor,

thave liereimisca-my hand. and oficial seab che dayyand your taxe- Aleve written,

 

 

. _ Notary Publi¢ Fignamre-
TSRAL ‘Printeu/Typed Name:,
My Commission Expires:

Crwnission Number,

 

 

ih

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 61 of 66

Exhibit "A" tg Non-Disurbance Agréemeén!

(Léssil. Description of Shopping Center)

il:

EXHIBIT A
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 62 of 66

DATE FILED: June 2, 2020 3:19 PM
FILING ID: 5C6353F238BIE
E, NUMBER: 2020CV30425
DEMAND FOR PAYMENT OF RENT OR POSSESSION OF PREMISES

TO: Mattress Firm, Inc.
18220 Cottonwood Drive
Parker, CO 80138

and all other persons occupying such premises.

You are hereby notified by the undersigned as owner or agent of the owner that the sum of
$41,465.69 is past due and unpaid under the terms of your Lease dated April 2, 2018, as amended,
for the above referenced Premises which you occupy as Tenant. Such sum represents: (i) short-
falls for Base Rent, CAM, and other charges under the Lease; (ii) real estate taxes; and (iii) late
fees of $2,000.00. Additionally, the landscaping at the Premises is in need of immediate care. As
a result of the foregoing, you are in default under the terms of your Lease.

Demand is hereby made upon you that you pay said rent and/or expenses and cure the other
defaults within three (3) days from the service of this Demand, or quit and deliver up to the
undersigned possession of said Premises, and by failing to do so, you will be guilty of an unlawful
detention of said Premises contrary to the statutes of the State of Colorado. Delivery of possession
of the Premises will in no manner relieve you from your liability for payment of rent and expenses
covering the balance of the period of your Lease. By the service of this Notice, the undersigned
as owner or as agent for the owner is not accepting surrender of the Premises and is in no way
manifesting intent to terminate the Lease on said Premises. As provided for in the Lease, the
owner and its agent reserves the right to reenter, retake possession and relet the Premises without
thereby terminating your obligation as Tenant thereunder.

The Base Rent for said premises is $11,064.33 per month.

DATED this 13" day of May, 2020.
OWNER:

BOULDER REAL ESTATE COMPANY,
LLC

By,
Douglas S. Antonoff
Manager

EXHIBIT B
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 63 of 66

Landiord Affidavit of Service 2020 3:19 PM
“<“DATE FILED: time 2, :
BOULDER REAL ESTATE COMPANY, LLC FILING ID: 5C6353F238B1E
CASE NUMBER: 2020CV30425
¥.
Tenant

MATTRESS FIRM, INC.

Recieved on May 13, 2020 at 5:08 pm

|, Steven DO. Glenn, being duly sworn, depose and say, | have been duly authorized to make service of the document(s) listed
herein, In the above mentioned case. | am over the age of 18, and am not a party to or otherwise interested in this matter.

On May 14, 2020 at 2:51 pm, | executed service of a DEMAND FOR PAYMENT OF RENT OR POSSESSION OF PREMISES;
ATTACHMENT, on MATTRESS FIRM, INC. at 18220 Cottonwood Drive, Parker, Douglas County, CO 80138.

By Posted Service: MATTRESS FIRM, INC.

Additional Comments: | posted documents on front door.

| declare under penalty of perjury under the laws of the State of Colorado that the foregoing is true and correct.

don May 15, 2020 at Greenwood Village, Colorado

 
  

D. Gienn

Field Sheet Id: 3205 Page 4 of 1
Client Reference Mattress Firm, Inc v. Boulder Reat Estate Company, LLC Process ServerSoftware Pro

EXHIBIT C
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 64 of 66

 

Issue Date: 05/1 6/2020

Magnum-Diego Priority Services Terms: Net 15 Days
8480 E. Orchard Road, Suite 5700 . Due Date: 05/15/2020

Greenwood Village,CO 80111

Bill To: Boulder Real Estate Company, LLC

 

Attn: Douglas Antonoff Citent Reference
1528 Wazae Street
Denver, CO 60202 Mattress Firm, Inc v. Boulder Real Estate

     

 
   
  
        
 
 
 

 

 

ee TA Es Mad ah, igs Spl est ee
R na Sloe teste
Fisie Sheet iD: $705; i ne
: item Codi Dascrenan nO
1 ‘00 "SFP Service Fee - Parker
Location: 18220 Cottonwood Drive, Parker, Douglas County, CO 80138
Fleld Sheet Total: $86.00
Invaice Total: $86.00
Payments: $0.00
Outstanding Balance: $86.00
“Please reference the Involca number on all payments”” Page 1 of 1
Process Server Software Pro

Thank you and we appreciate your business!
EXHIBIT C

*
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 65 of 66

 

ATE FILED: Sone 2; 2020 S19 PM
DISTRICT COURT, DOUGLAS COUNTY, STATEOF | ening ip sCess3F38BIE

COLORADO CASE NUMBER: 2020CV30425
Court Address:

4000 Justice Way
Castle Rock, CO 80109

 

Plaintiff:

BOULDER REAL ESTATE COMPANY, LLC, a Colorado
limited liability company

 

Vv.
Defendant:
MATTRESS FIRM, INC., a Delaware corporation 4 COURT USE ONLY A
Attorneys for Plaintiff:
Attorney: Alan D. Sweetbaum, #13491
Name: Sweetbaum Sands Anderson PC
Address: 1125 17th Street, Suite 2100
Denver, Colorado 80202
Phone No.: (303) 296-3377
Fax No.: (303) 296-7343

E-mail: asweethaum@sweetbaumsands.com

 

 

DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING OF
COMPLAINT,
COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY COMPLAINT

AND JURY DEMAND

 

 

 

1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim, cross-
claim or third party complaint in every district court civil (CV) case. It shall not be filed in
Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or Mental
Health (MH) cases. Failure to file this cover sheet is not a jurisdictional defect in the
pleading but may result in a clerk’s show cause order requiring its filing.

2. Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box below
if this party asserts that C.R.C.P. 16.1 does not apply):
Case 1:20-cv-01718-STV Document 5 Filed 06/11/20 USDC Colorado Page 66 of 66

H This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other similar
expedited proceeding, or

O This party is seeking a monetary judgment against another party for more than
$100,000.00, including any penalties or punitive damages, but excluding attorney fees,
interest and costs, as supported by the following certification:

By my signature below and in compliance with C.R.C.P. 11, based upon information
reasonably available to me at this time, I certify that the value of this party’s claims
against one of the other parties is reasonably believed to exceed $100,000.”

Or

O Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does not apply
to this case. :

3. © This party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P.
38. (Checking _ this box is optional.)

Date: June 2, 2020 S/Alan D, Sweethaum
Alan D. Sweetbaum

NOTICE

This cover sheet must be served on all other parties along with the initial pleading of a

complaint, counterclaim, cross-claim, or third party complaint.

2 of 2
